Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED

$175,000,000

SENIOR UNSECURED

REVOLVING CREDIT

AGREEMENT

 

Dated as of June 2, 2004

 

among

 

FLEET NATIONAL BANK, as Administrative Agent

 

THE LENDERS LISTED ON SCHEDULE I HERETO

 

and

 

BARNES GROUP INC.

 

with

 

BANC OF AMERICA SECURITIES LLC, as Arranger

 

KEYBANK NATIONAL ASSOCIATION, as Syndication Agent

 

and HSBC BANK USA

and WEBSTER BANK, NATIONAL ASSOCIATION, as Co-Documentation

Agents

TABLE OF CONTENTS

 

1.

   DEFINITIONS AND RULES OF INTERPRETATION.    1           1.1.   Definitions.
   1           1.2.   Rules of Interpretation.    19

2.

  

THE REVOLVING CREDIT FACILITY.

   20           2.1.   Commitment to Lend    20           2.2.   Facility Fee.
   21           2.3.   Reduction of Total Commitment.    21               2.3.1.
 

Increase of Total Commitment.

   21           2.4.   The Revolving Credit Notes.    22           2.5.  
Interest on Loans.    22           2.6.   Requests for Loans.    22            
  2.6.1.  

General.

   23               2.6.2.  

Swing Line.

   23           2.7.   Conversion Options.    24               2.7.1.  

Conversion to Different Type of Loan.

   24               2.7.2.  

Continuation of Type of Loan.

   24               2.7.3.  

LIBOR Rate Loans.

   25           2.8.   Funds for Loan.    25               2.8.1.  

Funding Procedures.

   25               2.8.2.  

Advances by Administrative Agent.

   25           2.9.   Settlements.    26               2.9.1.  

General

   26               2.9.2.  

Failure to Make Funds Available.

   27               2.9.3.  

No Effect on Other Lenders

   27

3.

  

REPAYMENT OF THE LOANS.

   28           3.1.   Maturity.    28           3.2.   Mandatory Repayments of
Loans.    28           3.3.   Optional Repayments of Loans.    28

4.

  

LETTERS OF CREDIT.

   29           4.1.   Letter of Credit Commitments.    29               4.1.1.
 

Commitment to Issue Letters of Credit.

   29               4.1.2.  

Letter of Credit Applications.

   29               4.1.3.  

Terms of Letters of Credit.

   29               4.1.4.  

Reimbursement Obligations of Lenders.

   30               4.1.5.  

Participations of Lenders.

   30           4.2.   Reimbursement Obligation of the Borrower.    30          
4.3.   Letter of Credit Payments.    31           4.4.   Obligations Absolute.
   32

          4.5.   Reliance by Issuer.    32           4.6.   Letter of Credit
Fee.    33

5.

  

CERTAIN GENERAL PROVISIONS.

   33           5.1.   Arrangement Fee.    33           5.2.   Administrative
Agent’s Fee.    33           5.3.   Funds for Payments.    33              
5.3.1.  

Payments to Administrative Agent.

   34               5.3.2.  

No Offset, etc.

   34               5.3.3.  

Non-U.S. Lenders.

   34           5.4.   Computations.    36           5.5.   Inability to
Determine LIBOR Rate.    36           5.6.   Illegality.    37           5.7.  
Additional Costs, etc.    37           5.8.   Capital Adequacy.    38          
5.9.   Certificate.    39           5.10.   Indemnity for LIBOR Rate Loans.   
39           5.11.   Interest After Default.    40               5.11.1.  

Overdue Amounts.

   40               5.11.2.  

Amounts Not Overdue.

   40           5.12.   Replacement of Lenders.    40

6.

  

GUARANTORS.

   41           6.1.   Guaranty by Subsidiaries.    41

7.

  

REPRESENTATIONS AND WARRANTIES.

   42           7.1.   Corporate Authority.    42               7.1.1.  

Incorporation; Good Standing.

   42               7.1.2.  

Authorization.

   42               7.1.3.  

Enforceability.

   42           7.2.   Governmental Approvals.    43           7.3.   Title to
Properties.    43           7.4.   Financial Statements.    43              
7.4.1.  

Fiscal Year.

   43               7.4.2.  

Financial Statements.

   43           7.5.   No Material Adverse Changes, etc.    43           7.6.  
Franchises, Patents, Copyrights, etc.    44           7.7.   Litigation.    44  
        7.8.   Compliance with Other Instruments, Laws, etc.    44          
7.9.   Tax Status.    44           7.10.   No Event of Default.    44          
7.11.   Holding Company and Investment Company Acts.    44           7.12.  
Certain Transactions.    45           7.13.   Employee Benefit Plans.    45     
         7.13.1.  

Relationship of Benefits to Pension Plan Assets.

   45               7.13.2.  

Prohibited Transactions.

   45

 

-ii-

              7.13.3.  

Guaranteed Pension Plans.

   45               7.13.4  

Multiemployer Plans.

   46           7.14.   Use of Proceeds.    46               7.14.1.  

General.

   46               7.14.2.  

Regulations U and X.

   46           7.15.   Environmental Compliance.    46           7.16.  
Subsidiaries, etc.    48           7.17.   Disclosure.    48

8.

   AFFIRMATIVE COVENANTS.    49           8.1.   Punctual Payment.    49       
   8.2.   Maintenance of Office.    49           8.3.   Records and Accounts.   
49           8.4.   Financial Statements, Certificates and Information.    50  
        8.5.   Notices.    51               8.5.1.  

Defaults.

   51               8.5.2.  

Notice of Litigation and Judgments.

   51           8.6.   Legal Existence; Maintenance of Properties.    52       
   8.7.   Insurance.    52           8.8.   Taxes.    53           8.9.  
Inspection of Properties and Books, etc.    53               8.9.1.  

General.

   53               8.9.2.  

Communications with Accountants.

   53           8.10.   Compliance with Laws, Contracts, Licenses, and Permits.
   54           8.11.   Employee Benefit Plans.    54           8.12.   Use of
Proceeds.    54           8.13.   Further Assurances.    54

9.

   CERTAIN NEGATIVE COVENANTS.    55           9.1.   Restrictions on
Indebtedness.    55           9.2.   Restrictions on Liens.    56              
9.2.1.  

Permitted Liens.

   56               9.2.2.  

Restrictions on Negative Pledges and Upstream Limitations.

   58           9.3.   Restrictions on Investments.    58           9.4.  
Restricted Payments.    60           9.5.   Merger, Consolidation and
Disposition of Assets.    60               9.5.1.  

Mergers and Acquisitions.

   60               9.5.2.  

Disposition of Assets.

   62           9.6.   Sale and Leaseback.    62           9.7.   Compliance
with Environmental Laws.    62           9.8.   Employee Benefit Plans.    63  
        9.9.   Business Activities.    63           9.10.   Fiscal Year.    63  
        9.11.   Transactions with Affiliates.    63

 

-iii-

10.    FINANCIAL COVENANTS.    64          10.1.   Interest Coverage.    64     
    10.2.   Leverage Ratio.    64          10.3.   Consolidated Net Worth.    64
11.    CLOSING CONDITIONS.    65          11.1.   Loan Documents etc.    65     
    11.2.   Certified Copies of Governing Documents.    65          11.3.  
Corporate or Other Action.    65          11.4.   Incumbency Certificate.    65
         11.5.   Solvency Certificate.    65          11.6.   Opinion of
Counsel.    66          11.7.   Payment of Fees.    66          11.8.  
Financial Statements.    66 12.    CONDITIONS TO ALL BORROWINGS.    66         
12.1.   Representations True; No Default or Event of Default.    66         
12.2.   No Legal Impediment.    66          12.3.   Proceedings and Documents.
   67          12.4.   No Material Adverse Change.    67 13.    EVENTS OF
DEFAULT; ACCELERATION; ETC.    67          13.1.   Events of Default and
Acceleration.    67          13.2.   Termination of Commitments.    70         
13.3.   Remedies.    71 14.    THE ADMINISTRATIVE AGENT.    72          14.1.  
Authorization.    72          14.2.   Employees and Administrative Agents.    72
         14.3.   No Liability.    73          14.4.   No Representations.    73
             14.4.1.  

General.

   73              14.4.2.  

Closing Documentation, etc.

   73          14.5.   Payments.    74              14.5.1.  

Payments to Administrative Agent.

   74              14.5.2.  

Distribution by Administrative Agent.

   74              14.5.3.  

Delinquent Lenders.

   74          14.6.   Holders of Notes.    75          14.7.   Indemnity.    75
         14.8.   Administrative Agent as Lender.    75          14.9.  
Resignation.    76          14.10.   Notification of Defaults and Events of
Default.    76 15.    ASSIGNMENT AND PARTICIPATION.    76          15.1.  
Conditions to Assignment by Lenders.    76              15.1.1.  

General Conditions.

   76

 

-iv-

          15.2.   Certain Representations and Warranties; Limitations;
Covenants.    77           15.3.   Register.    79           15.4.   New Notes.
   79           15.5.   Participations.    79           15.6.   Assignee or
Participant Affiliated with the Borrower.    80           15.7.   Miscellaneous
Assignment Provisions.    80           15.8.   Assignment by Borrower.    81  
        15.9.   Accession.    81 16.    PROVISIONS OF GENERAL APPLICATIONS.   
82           16.1.   Setoff.    82           16.2.   Expenses.    83          
16.3.   Indemnification.    84           16.4.   Treatment of Certain
Confidential Information.    84               16.4.1.  

Confidentiality.

   85               16.4.2.  

Prior Notification.

   86               16.4.3.  

Other.

   86           16.5.   Survival of Covenants, Etc.    86           16.6.  
Notices, Etc.    86               16.6.1.  

Notices Generally.

   86               16.6.2.  

Electronic Communications.

   88           16.7.   GOVERNING LAW; SUBMISSION TO JURISDICTION.    88       
   16.8.   Headings.    89           16.9.   Counterparts.    89          
16.10.   Entire Agreement, Etc.    89           16.11.   WAIVER OF JURY TRIAL.
   89           16.12.   Consents, Amendments, Waivers, Etc.    90          
16.13.   Severability    91

 

-v-

 

Exhibits

Exhibit A

   Form of Note

Exhibit B

   Form of Loan Request

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Assignment and Acceptance

Exhibit E

   Guaranty

Exhibit F

   Instrument of Accession Schedules

Schedule 1

   Lenders and Commitments

Schedule 7.5

   Restricted Payments

Schedule 7.7

   Litigation

Schedule 7.15

   Environmental Compliance

Schedule 7.16

   Subsidiaries Etc.

Schedule 9.1

   Existing Senior Debt

Schedule 9.2

   Existing Liens

Schedule 9.3

   Existing Investments

 

-vi-

AMENDED AND RESTATED

REVOLVING CREDIT

AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of June 2, 2004,
by and among Barnes Group Inc. (the “Borrower”), a Delaware corporation having
its principal place of business at 123 Main Street, P.O. Box 489, Bristol,
Connecticut 06011, and Fleet National Bank, a national banking association, and
the other lending institutions listed on Schedule 1 (the “Lenders”) and Fleet
National Bank as administrative agent for itself and such other lending
institutions (the “Administrative Agent”) with Banc of America Securities LLC,
as Arranger (the “Arranger”), KeyBank National Association, as Syndication Agent
(the “Syndication Agent”) and HSBC Bank USA and Webster Bank, National
Association, as Co-Documentation Agents (the “Documentation Agents”).

 

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of June
14, 2002 (as amended and in effect from time to time, the “Existing Credit
Agreement”), by and among the Borrower, certain of the Lenders, the
Administrative Agent, and certain other parties thereto, such Lenders have made
available certain financing to the Borrower upon the terms and conditions
contained therein; and

 

WHEREAS, the Borrower has requested, among other things, to amend and restate
the Existing Credit Agreement and the Lenders are willing to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Borrower, the Lenders and the Administrative
Agent agree that as of the date hereof, the Existing Credit Agreement shall be
amended and restated in its entirety as set forth herein:

 

1. DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:

Accountants. PricewaterhouseCoopers LLP or any other nationally recognized
independent auditors selected by the Borrower and reasonably satisfactory to the
Administrative Agent.

 

Acquired Business. A company or business acquired by the Borrower or any of its
Subsidiaries (through asset purchase or otherwise) in compliance with §9.5;
provided that the company or business acquired will not be considered an
Acquired Business until the Borrower has delivered to the Administrative Agent
historical financial statements of such company or business prepared in
accordance with GAAP, an officer’s certificate pursuant to §9.5.1(a) and such
other financial information reasonably requested by the Administrative Agent.

 

Adjustment Date. The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrower pursuant to
§8.4(c).

 

Administrative Agent’s Office. The Administrative Agent’s office located at 100
Federal Street, Boston, Massachusetts 02110, or at such other location as the
Administrative Agent may designate from time to time.

 

Administrative Agent. Fleet National Bank, acting as agent for the Lenders and
each other Person appointed as the successor Administrative Agent in accordance
with §14.9.

 

Affiliate. Any Person that would be considered to be an affiliate of the
Borrower under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if the Borrower were
issuing securities.

 

Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Leverage Ratio, as determined for the four (4) consecutive
fiscal quarters then ending of the Borrower and its Subsidiaries ending on the
last day of the fiscal quarter ended immediately prior to the applicable Rate
Adjustment Period.

 

- 2 -

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   LIBOR
Rate
Loans


--------------------------------------------------------------------------------

   

Letter of

Credit

--------------------------------------------------------------------------------

    Facility Fee


--------------------------------------------------------------------------------

  I    Less than 2.25:1    0.800 %   0.800 %   0.200 % II    Less than 2.50:1
but greater than or equal to 2.25:1    0.900 %   0.900 %   0.225 % III    Less
than 2.75:1 but greater than or equal to 2.50:1    1.000 %   1.000 %   0.250 %
IV    Less than 3.00:1 but greater than or equal to 2.75:1    1.200 %   1.200 %
  0.300 % V    Greater than or equal to 3.00:1    1.400 %   1.400 %   0.350 %

 

Notwithstanding the foregoing, the Applicable Margin for the period from the
date of Closing until the date of receipt of the Compliance Certificate for the
period ending June 30, 2004 shall be no lower than Level III above. If the
Borrower fails to deliver any Compliance Certificate pursuant to §8.4(c) hereof,
then for the period commencing on the next Adjustment Date to occur subsequent
to such failure through the date immediately following the date on which such
Compliance Certificate is delivered, the Applicable Margin shall be the highest
Applicable Margin set forth above.

 

Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.

 

Arrangement Fee. See §5.1.

 

Arranger. Banc of America Securities LLC

 

Assignment and Acceptance. See §15.1.

 

Attributable Debt. In respect of a sale and leaseback transaction, at the time
of determination, the present value (discounted at the rate of interest implicit
in such transaction, determined in accordance with GAAP) of the obligation of
the lessee for net rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).

 

Balance Sheet Date. December 31, 2003.

 

Base Rate. The higher of (a) the variable annual rate of interest so designated
from time to time by Fleet as its “prime rate”, such rate being a reference rate
and not necessarily representing the lowest or best rate being charged to any
customer, and (b) one-half of one percent (1/2%) above the

 

- 3 -

Federal Funds Effective Rate. For the purposes of this definition, “Federal
Funds Effective Rate” shall mean for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three funds brokers of recognized standing selected by the
Administrative Agent. Changes in the Base Rate resulting from any changes in
Fleet’s “prime rate” shall take place immediately without notice or demand of
any kind.

 

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

 

Borrower. As defined in the preamble hereto.

 

Business Day. Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.

 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Change of Control. If (a) any Person or group of Persons (as used in Sections 13
and 14 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder) shall have become the beneficial owner (as defined in
Rules 13d-3 and 13d-5 promulgated by the Securities and Exchange Commission
under said Act) of 30% or more of the Borrower’s outstanding Voting Stock;
provided, however, that members of the Barnes family, Fleet Financial Group and
any of its Affiliates (to the extent that it owns stock in which a member of the
Barnes family has an interest), the Barnes Group Inc. Retirement Savings Plan
and Riggs Bank N.A., in its capacity as trustee under such plan, and employees
of the Borrower (except employees of the Borrower who became beneficial owners
of more than 10% of the Borrower’s Voting Stock prior to becoming employees of
the Borrower) shall not be counted as a Person for purposes hereof; or (b) a
“change of control” occurs under the other Existing Senior Debt, or any future
Indebtedness.

 

- 4 -

Closing Date. The first date on which the conditions set forth in §11 have been
satisfied, and all “Loans” under and as defined in the Existing Credit Agreement
are converted into Loans hereunder.

 

Code. The Internal Revenue Code of 1986, as amended.

 

Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans to, and to
participate in the issuance, extension and renewal of Letters of Credit for the
account of, the Borrower, as the same may be reduced from time to time; or if
such commitment is terminated pursuant to the provisions hereof, zero.

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders

 

Compliance Certificate. See §8.4(c).

 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Consolidated Cash Interest Expense. As of the last day of any fiscal quarter,
the amount of interest expense, paid or payable in cash, of the Borrower, its
Subsidiaries, and Acquired Businesses (to the extent that such Acquired Business
is included in the calculation of Consolidated EBITDA for such period), for the
four fiscal quarters ended on such date, determined on a consolidated basis in
accordance with GAAP for such period. Except to the extent approved by the
Administrative Agent, all Indebtedness assumed to have been incurred by the
Acquired Businesses shall be deemed to have borne interest at a rate no less
than the sum of (a) the arithmetic mean of (x) the LIBOR Rate for LIBOR Rate
Loans having an Interest Period of one month in effect on the first day of the
four (4) consecutive fiscal quarters then ending and (y) the LIBOR Rate for
LIBOR Rate Loans having an Interest Period of one month in effect on the last
day of the four (4) consecutive fiscal quarters then ending plus (b) the
Applicable Margin for Loans then in effect (after giving effect to such
acquisition on a pro forma basis).

 

Consolidated EBITDA. For any period, Consolidated Net Income of the Borrower,
its Subsidiaries and, without duplication, the Acquired Businesses (excluding,
without duplication, (a) extraordinary gains and

 

- 5 -

losses in accordance with GAAP, (b) gains and losses in connection with asset
dispositions whether or not constituting extraordinary gains and losses, and (c)
gains or losses on discontinued operations) for the four fiscal quarters ended
on such date, plus (i) Consolidated Cash Interest Expense of the Borrower, its
Subsidiaries and, without duplication, the Acquired Businesses for such period,
plus (ii) to the extent deducted in computing such Consolidated Net Income of
the Borrower, its Subsidiaries and, without duplication, the Acquired
Businesses, the sum of income taxes, depreciation and amortization for such
period. The financial results of any Acquired Businesses acquired at any time
during the period tested shall be included as if such Acquired Business had been
acquired as of the first day of the period tested.

 

Consolidated Net Income. The consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP (excluding any losses
attributable to the use of a fair value methodology for recognition and
measurement of impairment of goodwill identified in accordance with Financial
Accounting Standards Board Statement No. 142).

 

Consolidated Net Worth. The excess of Consolidated Total Assets over
Consolidated Total Liabilities (excluding any non-cash other comprehensive
income adjustments made in accordance with Financial Accounting Standards Board
Statements No. 52 and No. 87).

 

Consolidated Tangible Assets. Consolidated Total Assets at any time less, (a)
patents, copyrights, trademarks, trade names, service marks, brand names,
franchises, goodwill, experimental expenses and other similar intangibles, (b)
unamortized debt discount and expense; and (c) all other property which would be
classified as intangible under GAAP.

 

Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

Consolidated Total Debt. With respect to the Borrower and its Subsidiaries, the
sum, without duplication, of (a) the aggregate amount of Indebtedness of the
Borrower and its Subsidiaries, on a consolidated basis, outstanding on such date
for borrowed money or the deferred purchase price of property including, without
limitation, in respect of any Synthetic Leases or any Capitalized Leases, plus
(b) Indebtedness of the type referred to in clause (a) of another Person (not
including Borrower or its Subsidiaries) guaranteed by the Borrower or any of its
Subsidiaries.

 

Consolidated Total Liabilities. All liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of the Borrower and its
Subsidiaries.

 

- 6 -

Conversion Request. A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with
§2.7.

 

Credit Agreement. This Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

 

Default. See §13.1.

 

Delinquent Lender. See §14.5.3.

 

Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of Capital Stock of the Borrower, directly or indirectly through a
Subsidiary of the Borrower or otherwise (including the setting apart of assets
for a sinking or other analogous fund to be used for such purpose); the return
of capital by the Borrower to its shareholders as such; or any other
distribution on or in respect of any shares of any class of Capital Stock of the
Borrower.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted or continued in accordance with §2.7.

 

Eligible Assignee. Any of (a) a commercial bank or finance company organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having total assets in excess of $1,000,000,000; (b) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in accordance with generally accepted accounting
principles; (c) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political

 

- 7 -

subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) a Lender Affiliate, and (f) if, but only if, any Event of Default
has occurred and is continuing, any other bank, insurance company, commercial
finance company or other financial institution or other Person approved by the
Administrative Agent, such approval not to be unreasonably withheld.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.

 

Environmental Laws. Any and all Federal, provincial, state, local and foreign
statutes, law, regulations, ordinances, rules, judgements, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to health, safety or the environment, including but not
limited to, the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act and the Toxic
Substances Control Act.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

 

Eurocurrency Reserve Rate. For any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any bank subject thereto would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any successor or similar regulations relating to
such reserve requirements) against “Eurocurrency Liabilities” (as that term is
used in Regulation D), if such liabilities were outstanding. The Eurocurrency
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in the Eurocurrency Reserve Rate.

 

- 8 -

Event of Default. See §13.1.

 

Existing Credit Agreement. As defined in the preamble hereto.

 

Existing Senior Debt. Indebtedness of the Borrower and its Subsidiaries in
existence as of the Closing Date and listed on Schedule 9.1 hereof.

 

Facility Fee. See §2.2.

 

Fee Letter. The fee letter dated April 2, 2004 among the Borrower, the
Administrative Agent and the Arranger.

 

Fees. Collectively, the Facility Fee, the Letter of Credit Fees, the
Administrative Agent’s Fee, the Arrangement Fee and the closing fees paid to the
Lenders to obtain their commitments hereunder.

 

Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

Fleet. Fleet National Bank, a national banking association, in its individual
capacity.

 

GAAP or generally accepted accounting principles. (a) When used in §10, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect on the Closing Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Borrower, and (b) when used in
general, other than as provided above, means principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time, and (ii)
consistently applied with past financial statements of the Borrower applying the
same principles.

 

Governing Documents. With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.

 

Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.

 

- 9 -

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor. Each Subsidiary of the Borrower or Acquired Business that enters into
a Guaranty in favor of the Lenders and the Administrative Agent.

 

Guaranty. The guaranty dated as of the date required by §6.1 from each Person
required to become a Guarantor pursuant to §6.1 in favor of the Administrative
Agent and the Lenders, in each case of the payment and performance of the
Obligations in the form of Exhibit E attached hereto.

 

Hazardous Substances. See §7.15(b).

 

Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a) all indebtedness arising from borrowed money and similar monetary
obligations, whether direct or indirect;

 

(b) all indebtedness of others secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned by such
Person or any of its Subsidiaries or acquired by such Person or any of its
Subsidiaries subject thereto, whether or not the Indebtedness secured thereby
shall have been assumed;

 

(c) all indebtedness for the deferred purchase price of property or services
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices and accrued expenses
incurred in the ordinary course of business);

 

(d) all Attributable Debt of such Person with respect to sale and leaseback
transactions of such Person;

 

(e) all guarantees, endorsements and other contingent obligations, in respect of
Indebtedness of others, including (i) any obligation to supply funds to or in
any manner to invest in, directly or indirectly, the debtor, to purchase
Indebtedness, or to insure the owner of Indebtedness against loss, through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make

 

- 10 -

payment of the Indebtedness held by such owner or otherwise, (ii) any obligation
of any partnership in which such Person or any of its Subsidiaries is a general
partner and (iii) any obligation to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation;

 

(f) the obligations to reimburse the issuer in respect of any letters of credit;

 

(g) every obligation of such Person under any Capitalized Lease;

 

(h) every obligation of such Person under any Synthetic Lease;

 

(i) all sales by such Person, other than the sale or discounting of receivables
in the ordinary course of business in connection with the collection thereof, of
(i) accounts for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”) and;

 

(j) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the
settlement value of which is dependent upon interest rates, currency exchange
rates, commodities or other indices (a “Derivative Contract”);

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rental obligations under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of

 

- 11 -

default or early termination event thereunder, whether or not such event of
default or early termination event has in fact occurred, (y) any equity related
purchase obligation shall be the maximum fixed redemption or purchase price
thereof inclusive of any accrued and unpaid dividends to be comprised in such
redemption or purchase price and (z) any guaranty or other contingent liability
referred to in clause (i) shall be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such guaranty or other
contingent obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.

 

Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any LIBOR Rate Loan in respect of
which the Interest Period is (i) 3 months or less, the last day of such Interest
Period and (ii) more than 3 months, the date that is 3 months from the first day
of such Interest Period and, in addition, the last day of such Interest Period.

 

Interest Period. With respect to each Loan, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request or as
otherwise required by the terms of this Credit Agreement (i) for any Base Rate
Loan, the last day of the calendar quarter; and (ii) for any LIBOR Rate Loan, 1,
2, 3, or 6 months; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Loan and ending on the
last day of one of the periods set forth above, as selected by the Borrower in a
Conversion Request; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, that Interest Period shall be
extended to the next succeeding LIBOR Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding LIBOR
Business Day;

 

- 12 -

(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(C) if the Borrower shall fail to give notice as provided in §2.7, the Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan and the continuance of all Base Rate Loans as Base Rate
Loans on the last day of the then current Interest Period with respect thereto;

 

(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of a calendar month; and

 

(E) any Interest Period that would otherwise extend beyond the Loan Maturity
Date shall end on the Loan Maturity Date.

 

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be deducted in
respect of each such Investment any amount received as a return of capital (but
only by repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.

 

Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other entity
(whether a corporation, partnership, limited liability company, trust or other
legal entity) that is a fund that invests in bank loans and similar extensions
of credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

- 13 -

Lenders. Fleet and the other lending institutions listed on Schedule 1 hereto
and any other Person who becomes an assignee of any rights and obligations of a
Lender pursuant to §15.

 

Letter of Credit. See §4.1.1.

 

Letter of Credit Application. See §4.1.1.

 

Letter of Credit Fee. See §4.6.

 

Letter of Credit Participation. See §4.1.5.

 

Leverage Ratio. See §10.2.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London or such other
eurodollar interbank market as may be selected by the Administrative Agent in
its sole discretion acting in good faith.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such in
Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate. For any Interest Period with respect to a LIBOR Rate Loan, the rate
of interest equal to (i) the rate determined by the Administrative Agent at
which Dollar deposits for such Interest Period are offered based on information
presented on Page 3750 of the Dow Jones Market Service (formerly known as the
Telerate Service) as of 11:00 a.m. London time on the second LIBOR Business Day
prior to the first day of such Interest Period, divided by (ii) a number equal
to 1.00 minus the Eurocurrency Reserve Rate. If the rate described above does
not appear on the Dow Jones Market Service (formerly known as the Telerate
Service) on any applicable interest determination date, the LIBOR Rate shall be
the rate (rounded upward, if necessary, to the nearest one hundred-thousandth of
a percentage point), determined on the basis of the offered rates for deposits
in Dollars for a period of time comparable to such LIBOR Rate Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the second LIBOR Business Day prior to the first day
of such Interest Period as selected by the Administrative Agent. The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided

 

- 14 -

as requested, the rate for that date will be determined on the basis of the
rates quoted for loans in Dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. New York City time, on the second LIBOR Business Day
prior to the first day of such Interest Period. In the event that the
Administrative Agent is unable to obtain any such quotation as provided above,
it will be considered that LIBOR Rate pursuant to a LIBOR Rate Loan cannot be
determined.

 

LIBOR Rate Loans. Loans bearing interest calculated by reference to the LIBOR
Rate.

 

Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).

 

Loan Documents. This Credit Agreement, the Notes, the Guaranties, the Letter of
Credit Applications, and the Letters of Credit.

 

Loan Request. See §2.6.

 

Loan(s). The Revolving Credit Loan(s) made by the Lenders to the Borrower
pursuant to §2, including the Loans advanced by the Administrative Agent under
§2.6.2.

 

Loan Maturity Date. June 2, 2009.

 

Material Adverse Effect. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

 

(a) a material adverse effect on the business, properties, condition (financial
or otherwise), assets, operations or income of the Borrower, individually or the
Borrower and its Subsidiaries, taken as a whole;

 

(b) an adverse effect on the ability of the Borrower or any other obligor,
individually and taken as a whole, to perform any of their respective
Obligations under any of the Loan Documents to which it is a party; or

 

(c) any material impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, or any material
impairment of the rights, remedies or benefits available to the Administrative
Agent or any Lender under any Loan Document.

 

- 15 -

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

 

Notes. The Revolving Credit Notes.

 

Note Record. A Record with respect to a Note.

 

Nova Scotia Notes. The 7.66% Senior Notes due November 12, 2007 and the 7.80%
Senior Notes due November 12, 2010 issued by 3031786 Nova Scotia Company, and
any extensions or renewals thereof, provided that the principal amount of
Indebtedness evidenced thereby is not increased.

 

Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or Reimbursement Obligations incurred or any of
the Notes, Letter of Credit Application, Letter of Credit or other instruments
at any time evidencing any thereof.

 

Operating Account. See §2.6.2.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Performance Letter of Credit. Any Letter of Credit issued to support contractual
obligations for supply, service or construction contracts, including, but not
limited to, bid, performance, advance payment, warranty, retention, availability
and defects liability obligations.

 

Permitted Liens. Liens permitted by §9.2.

 

Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

- 16 -

Record. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 

Register. See §15.3.

 

Reimbursement Obligation. The Borrower’s obligation to reimburse the
Administrative Agent and the Lenders on account of any drawing under any Letter
of Credit as provided in §4.2.

 

Required Lenders. As of any date, the Lenders holding more than fifty percent
(50%) of the outstanding principal amount of the Notes on such date; and if no
such principal is outstanding, the Lenders whose aggregate Commitments
constitute more than fifty percent (50%) of the Total Commitment.

 

Restricted Payment. In relation to the Borrower and its Subsidiaries, any (a)
Distribution, (b) payment or prepayment by the Borrower or its Subsidiaries to
the Borrower’s or any Subsidiary’s shareholders (or other equity holders), in
each case, other than to the Borrower, or to any Affiliate of the Borrower or
any Subsidiary of any Affiliate of the Borrower’s or such Subsidiary’s
shareholders (or other equity holders), or (c) derivatives or other transactions
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any Capital Stock of the Borrower or such Subsidiary.

 

Revolving Credit Loans. Revolving credit loans made or to be made by the Lenders
to the Borrower pursuant to §2.

 

Revolving Credit Notes. See §2.4.

 

Settlement. The making or receiving of payments, in immediately available funds,
by the Lenders, to the extent necessary to cause each Lender’s actual share of
the outstanding amount of Loans (after giving effect to any Loan Request) to be
equal to such Lender’s Commitment Percentage of the outstanding amount of such
Loans (after giving effect to any Loan Request), in any case where, prior to
such event or action, the actual share is not so equal.

 

Settlement Amount. See §2.9.1.

 

- 17 -

Settlement Date. (a) The Drawdown Date relating to any Loan Request, (b) Friday
of each week, or if a Friday is not a Business Day, the Business Day immediately
following such Friday, (c) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrower’s account become aware of the existence of an
Event of Default, (d) any Business Day on which the amount of Loans outstanding
from Fleet plus Fleet’s Commitment Percentage of the sum of the Maximum Drawing
Amount and any Unpaid Reimbursement Obligations is equal to or greater than
Fleet’s Commitment Percentage of the Total Commitment, (e) any day on which any
conversion of a Base Rate Loan to a LIBOR Rate Loan occurs, or (f) any Business
Day on which (i) the amount of outstanding Loans decreases and (ii) the amount
of the Administrative Agent’s Loans outstanding equals zero Dollars ($0).

 

Settling Lender. See §2.9.1.

 

Significant Subsidiary. Each Subsidiary of the Borrower which in the most recent
fiscal year of the Borrower accounted for more than 10% of the Consolidated
Total Assets for each of the most recent three fiscal years of the Borrower;
provided, however, that with respect to Subsidiaries created or acquired after
the date hereof, if thereafter such entity, in a fiscal year, accounts for more
than 10% of the Consolidated Total Assets in such fiscal year, it shall be
deemed to be a Significant Subsidiary for such fiscal year.

 

Subordinated Debt. Indebtedness of the Borrower or any of its Subsidiaries that
is expressly subordinated and made junior to the payment and performance in full
of the Obligations, and evidenced as such by a written instrument containing
subordination provisions in form and substance approved by the Administrative
Agent after consultation with the Required Lenders.

 

Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.

 

Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time, which amount, as of the Closing Date shall not exceed
$175,000,000, which amount may be increased or decreased from time to time in
accordance with this Credit Agreement.

 

- 18 -

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §4.2.

 

Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

1.2. Rules of Interpretation.

 

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

 

(b) The singular includes the plural and the plural includes the singular.

 

(c) A reference to any law includes any amendment or modification to such law.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns.

 

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

 

(f) The words “include”, “includes” and “including” are not limiting.

 

(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.

 

(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

 

- 19 -

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

 

(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

 

(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.

 

(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

 

2. THE REVOLVING CREDIT FACILITY.

 

2.1. Commitment to Lend. Subject to the terms and conditions set forth in this
Credit Agreement, each of the Lenders severally agrees to lend to the Borrower
and the Borrower may borrow, repay, and reborrow from time to time from the
Closing Date up to but not including the Loan Maturity Date upon notice by the
Borrower to the Administrative Agent given in accordance with §2.6, such sums as
are requested by the Borrower up to a maximum aggregate amount outstanding
(after giving effect to all amounts requested) at any one time equal to such
Lender’s Commitment minus such Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided that
the sum of the outstanding amount of the Loans (after giving effect to all
amounts requested) plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations shall not at any time exceed the Total Commitment at such time. The
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage. Each request for a Loan hereunder shall constitute a representation
and warranty by the Borrower that the conditions set forth in §11 and §12, in
the case of the initial Loans to be made on the Closing Date, and §12, in the
case of all other Loans, have been satisfied on the date of such request.

 

- 20 -

2.2. Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the accounts of the Lenders in accordance with their respective Commitment
Percentages a facility fee (the “Facility Fee”) calculated at the rate per annum
related to the then current Applicable Margin, as set forth in the definition
“Applicable Margin” in §1.1 hereof, on the Total Commitment in effect from time
to time from the Closing Date to the Loan Maturity Date. The Facility Fee shall
be payable quarterly in arrears on the last day of each calendar quarter for the
immediately preceding calendar quarter commencing on the first such date
following the date hereof, with a final payment on the Loan Maturity Date or any
earlier date on which the Commitments shall terminate.

 

2.3. Reduction of Total Commitment. The Borrower shall have the right at any
time and from time to time upon five (5) Business Days prior written notice to
the Administrative Agent to reduce by $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or to terminate entirely the Total Commitment,
whereupon the Commitments of the Lenders shall be reduced pro rata in accordance
with their respective Commitment Percentages of the amount specified in such
notice or, as the case may be, terminated. Promptly after receiving any notice
of the Borrower delivered pursuant to this §2.3, the Administrative Agent will
notify the Lenders of the substance thereof. Upon the effective date of any such
reduction or termination, the Borrower shall pay to the Administrative Agent for
the respective accounts of the Lenders the full amount of any Facility Fee then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.

 

2.3.1. Increase of Total Commitment. Unless a Default or Event of Default has
occurred and is continuing, the Borrower may request, with prior written notice
to the Administrative Agent, and subject to the approval of the Administrative
Agent if with respect to a new lender, that the Total Commitment be increased,
provided that the Total Commitment shall not, except with the consent of the
Required Lenders, in any event exceed $250,000,000 hereunder, and provided,
further, that (i) any Lender which is a party to this Revolving Credit Agreement
prior to such increase shall have the first option to increase its Commitment
hereunder, but no Lender shall have any obligation to do so, (ii) in the event
that it becomes necessary to include a new Lender to provide additional funding
under this §2.3.1, such new Lender must be reasonably acceptable to the
Administrative Agent and the Borrower, and (iii) the Lenders’ Commitment
Percentages shall be correspondingly adjusted, as necessary, to reflect any
increase in the Total Commitment and Schedule 1 shall be amended to reflect such
adjustments.

 

- 21 -

2.4. The Revolving Credit Notes. The Loans (other than those Loans advanced by
the Agent under §2.6.2) shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit A hereto (each a “Note”), dated as
of the Closing Date (or such other date on which a Lender may become a party
hereto in accordance with §15 hereof) and completed with appropriate insertions.
One Note shall be payable to the order of each Lender in a principal amount
equal to such Lender’s Commitment or, if less, the outstanding amount of all
Loans made by such Lender, plus interest accrued thereon, as set forth below.
The Borrower irrevocably authorizes each Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Loan or at the time of receipt of
any payment of principal on such Lender’s Note, an appropriate notation on such
Lender’s Note Record reflecting the making of such Loan or (as the case may be)
the receipt of such payment. The outstanding amount of the Loans set forth on
such Lender’s Note Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to such Lender, but the failure to record, or any error
in so recording, any such amount on such Lender’s Note Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due.

 

2.5. Interest on Loans. Except as otherwise provided in §5.11,

 

(a) Each Loan which is a Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the Base
Rate.

 

(b) Each Loan which is a LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the LIBOR
Rate determined for such Interest Period plus the Applicable Margin with respect
to LIBOR Rate Loans as in effect from time to time.

 

The Borrower promises to pay interest on the Loans on each Interest Payment Date
with respect thereto.

 

2.6. Requests for Loans.

 

- 22 -

2.6.1. General. The Borrower shall give to the Administrative Agent written
notice in the form of Exhibit B hereto (or telephonic notice confirmed in a
writing in the form of Exhibit B hereto) of each Loan requested hereunder (a
“Loan Request”) no less than (a) one (1) Business Day prior to the proposed
Drawdown Date of any Base Rate Loan and (b) three (3) LIBOR Business Days prior
to the proposed Drawdown Date of any LIBOR Rate Loan. Each such notice shall
specify (i) the principal amount of the Loan requested, (ii) the proposed
Drawdown Date of such Loan, (iii) the Interest Period for such Loan and (iv) the
Type of such Loan. Promptly upon receipt of any such notice, the Administrative
Agent shall notify each of the Lenders thereof. Each Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Loan requested from the Lenders on the proposed Drawdown Date. Each
Loan Request shall be in a minimum aggregate amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.

 

2.6.2. Swing Line. Notwithstanding the notice and minimum amount requirements
set forth in §2.6.1 but otherwise in accordance with the terms and conditions of
this Credit Agreement, the Administrative Agent may, in its sole discretion and
without conferring with the Lenders, make Loans to the Borrower on a same day
basis in an aggregate amount not exceeding $15,000,000 (a) by entry of credits
to the Borrower’s operating account (the “Operating Account”) with the
Administrative Agent or such other account which the Borrower has designated as
such to the Administrative Agent by not less than three (3) Business Days
notice, to cover checks or other charges which the Borrower has drawn or made
against such account or (b) in an amount as otherwise requested by the Borrower.
The Borrower hereby requests and authorizes the Administrative Agent to make
from time to time such Loans by means of appropriate entries of such credits
sufficient to cover checks and other charges then presented for payment from the
Operating Account or as otherwise so requested. The Borrower acknowledges and
agrees that the making of such Loans shall, in each case, be subject in all
respects to the provisions of this Credit Agreement as if they were Loans
covered by a Loan Request including, without limitation, the limitations set
forth in §2.1 and the requirements that the applicable provisions of §11 (in the
case of Loans made on the Closing Date) and §12 be satisfied. All actions taken
by the Administrative Agent pursuant to the provisions of this §2.6.2 shall be
conclusive and binding on the Borrower and the Lenders absent the Administrative
Agent’s gross negligence or willful misconduct. Loans made pursuant to this
§2.6.2 shall be Base Rate Loans until converted in accordance with the
provisions of the Credit Agreement and, prior to a Settlement, such interest
shall be for the account of the Administrative Agent.

 

- 23 -

2.7. Conversion Options.

 

2.7.1. Conversion to Different Type of Loan. The Borrower may elect from time to
time to convert any outstanding Loan to a Loan of another Type, provided that
(a) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Administrative Agent at least one (1) Business
Day prior written notice of such election; (b) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Administrative Agent at least three (3) LIBOR Business Days prior written notice
of such election; (c) with respect to any such conversion of a LIBOR Rate Loan
into a Base Rate Loan, such conversion shall only be made on the last day of the
Interest Period with respect thereto and (d) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. On the date on which such conversion is being made each Lender shall
take such action as is necessary to transfer its Commitment Percentage of such
Loans to its Domestic Lending Office or its LIBOR Lending Office, as the case
may be. All or any part of outstanding Loans of any Type may be converted into a
Loan of another Type as provided herein, provided that any partial conversion
shall be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Conversion Request relating to the conversion
of a Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

2.7.2. Continuation of Type of Loan. Any Loan of any Type may be continued as a
Loan of the same Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the notice provisions contained in
§2.7.1; provided that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the first
Interest Period relating thereto ending during the continuance of any Default or
Event of Default of which officers of the Administrative Agent active upon the
Borrower’s account have actual knowledge. In the event that the Borrower fails
to provide any such notice with respect to the continuation of any LIBOR Rate
Loan as such, then such LIBOR Rate Loan shall be automatically converted to a
Base Rate Loan on the last day of the first Interest Period relating thereto.
The Administrative Agent shall notify the Lenders promptly when any such
automatic conversion contemplated by this §2.7 is scheduled to occur.

 

- 24 -

2.7.3. LIBOR Rate Loans. Any conversion to or from LIBOR Rate Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Rate Loans having the same
Interest Period shall not be less than $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.

 

2.8. Funds for Loan.

 

2.8.1. Funding Procedures. Not later than 11:00 a.m. (Boston time) on the
proposed Drawdown Date of any Loans, each of the Lenders will make available to
the Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans. Upon receipt from each Lender of such amount, and upon
receipt of the documents required by §§11 and 12 and the satisfaction of the
other conditions set forth therein, to the extent applicable, the Administrative
Agent will make available to the Borrower the aggregate amount of such Loans
made available to the Administrative Agent by the Lenders. The failure or
refusal of any Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Lender’s Commitment Percentage of any requested Loans.

 

2.8.2. Advances by Administrative Agent. The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender’s Commitment Percentage of the Loans to be made on
such Drawdown Date, and the Administrative Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Administrative Agent
such amount on a date after such Drawdown Date, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (a) the average
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount of such Lender’s Commitment Percentage of such Loans, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Loans shall become immediately available to the
Administrative Agent, and the denominator of which is 360. A statement of the
Administrative Agent submitted to such Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Lender. If the amount of such Lender’s
Commitment Percentage of such Loans is not made available to the Administrative
Agent by such Lender within three (3) Business Days following such Drawdown
Date, the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Loans made on such Drawdown Date.

 

- 25 -

2.9. Settlements.

 

2.9.1. General. On each Settlement Date, the Administrative Agent shall, not
later than 11:00 a.m. (Boston time), give telephonic or facsimile notice (a) to
the Lenders and the Borrower of the respective outstanding amount of Loans made
by the Administrative Agent on behalf of the Lenders from the immediately
preceding Settlement Date through the close of business on the prior day and the
amount of any LIBOR Rate Loans to be made (following the giving of notice
pursuant to §2.6.1(b)) on such date pursuant to a Loan Request and (b) to the
Lenders of the amount (a “Settlement Amount”) that each Lender (a “Settling
Lender”) shall pay to effect a Settlement of any Loan. A statement of the
Administrative Agent submitted to the Lenders and the Borrower or to the Lenders
with respect to any amounts owing under this §2.9 shall be prima facie evidence
of the amount due and owing. Each Settling Lender shall, not later than 3:00
p.m. (Boston time) on such Settlement Date, effect a wire transfer of
immediately available funds to the Administrative Agent in the amount of the
Settlement Amount for such Settling Lender. All funds advanced by any Lender as
a Settling Lender pursuant to this §2.9 shall for all purposes be treated as a
Loan made by such Settling Lender to the Borrower and all funds received by any
Lender pursuant to this §2.9 shall for all purposes be treated as repayment of
amounts owed with respect to Loans made by such Lender. In the event that any
bankruptcy, reorganization, liquidation, receivership or similar cases or
proceedings in which the Borrower is a debtor prevent a Settling Lender from
making any Loan to effect a Settlement as contemplated hereby, such Settling
Lender will make such dispositions and arrangements with the other Lenders with
respect to such Loans, either by way of purchase of participations,
distribution, pro tanto assignment of claims, subrogation or otherwise as shall
result in each Lender’s share of the outstanding Loans being equal, as nearly as
may be, to such Lender’s Commitment Percentage of the outstanding amount of the
Loans.

 

- 26 -

2.9.2. Failure to Make Funds Available. The Administrative Agent may, unless
notified to the contrary by any Settling Lender prior to a Settlement Date,
assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360. A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Loans as of such Settlement Date.

 

2.9.3. No Effect on Other Lenders. The failure or refusal of any Settling Lender
to make available to the Administrative Agent at the aforesaid time and place on
any Settlement Date the amount of such Settling Lender’s Settlement Amount shall
not (a) relieve any other Settling Lender from its several obligations hereunder
to make available to the Administrative Agent the amount of such other Settling
Lender’s Settlement Amount or (b) impose upon any Lender, other than the
Settling Lender so failing or refusing, any liability with respect to such
failure or refusal or otherwise increase the Commitment of such other Lender.

 

- 27 -

3. REPAYMENT OF THE LOANS.

 

3.1. Maturity. The Borrower promises to pay on the Loan Maturity Date, and there
shall become absolutely due and payable on the Loan Maturity Date, all of the
Loans outstanding on such date, together with any and all accrued and unpaid
interest thereon.

 

3.2. Mandatory Repayments of Loans. If at any time the sum of the outstanding
amount of the Loans, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations exceeds the Total Commitment at such time, then the Borrower shall
immediately pay the amount of such excess to the Administrative Agent for the
respective accounts of the Lenders for application: first, to any Unpaid
Reimbursement Obligations; second, to the Loans; and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §4.2(b) and (c). Each payment of any Unpaid Reimbursement
Obligations or prepayment of Loans shall be allocated among the Lenders, in
proportion, as nearly as practicable, to each Reimbursement Obligation or (as
the case may be) the respective unpaid principal amount of each Lender’s Note,
with adjustments to the extent practicable to equalize any prior payments or
repayments not exactly in proportion.

 

3.3. Optional Repayments of Loans. The Borrower shall have the right, at its
election, to repay the outstanding amount of the Loans, as a whole or in part,
at any time without penalty or premium, provided that, subject to compliance
with §5.10, any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans pursuant to this §3.3 may be made on a day other than the last
day of the Interest Period relating thereto. The Borrower shall give the
Administrative Agent, no later than 10:00 a.m., Boston time, at least one (1)
Business Day prior written notice of any proposed prepayment pursuant to this
§3.3 of Base Rate Loans, and three (3) LIBOR Business Days notice of any
proposed prepayment pursuant to this §3.3 of LIBOR Rate Loans, in each case
specifying the proposed date of prepayment of Loans and the principal amount to
be prepaid. Each such partial prepayment of the Loans shall be in an integral
multiple of $1,000,000, shall be accompanied by the payment of accrued interest
on the principal prepaid to the date of prepayment and shall be applied, in the
absence of instruction by the Borrower, first to the principal of Base Rate
Loans and then to the principal of LIBOR Rate Loans. Each partial prepayment
shall be allocated among the Lenders, in proportion, as nearly as practicable,
to the respective unpaid principal amount of each Lender’s Note, with
adjustments to the extent practicable to equalize any prior repayments not
exactly in proportion.

 

- 28 -

4. LETTERS OF CREDIT.

 

4.1. Letter of Credit Commitments.

 

4.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Administrative Agent’s customary form (a “Letter of
Credit Application”), the Administrative Agent on behalf of the Lenders and in
reliance upon the agreement of the Lenders set forth in §4.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby or documentary letters of credit (individually, a “Letter of
Credit”), in such form as may be requested from time to time by the Borrower and
agreed to by the Administrative Agent; provided, however, that, after giving
effect to such request, (a) the sum of the aggregate Maximum Drawing Amount and
all Unpaid Reimbursement Obligations shall not exceed $50,000,000 at any one
time and (b) the sum of (i) the Maximum Drawing Amount on all Letters of Credit,
(ii) all Unpaid Reimbursement Obligations, and (iii) the amount of all Loans
outstanding shall not exceed the Total Commitment at such time.

 

4.1.2. Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the satisfaction of the Administrative Agent. In the event that any
provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.

 

4.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) have an
expiry date no later than the date which is fourteen (14) days (or, if the
Letter of Credit is confirmed by a confirmer or otherwise provides for one or
more nominated persons, forty-five (45) days) prior to the Loan Maturity Date.
Each Letter of Credit so issued, extended or renewed shall be subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor version
thereto adopted by the Administrative Agent in the ordinary course of its
business as a letter of credit issuer and in effect at the time of issuance of
such Letter of Credit (the “Uniform Customs”) or, in the case of a standby
Letter of Credit, either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Administrative Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.

 

- 29 -

4.1.4. Reimbursement Obligations of Lenders. Each Lender severally agrees that
it shall be absolutely liable, without regard to the occurrence of any Default
or Event of Default or any other condition precedent whatsoever, to the extent
of such Lender’s Commitment Percentage, to reimburse the Administrative Agent on
demand for the amount of each draft paid by the Administrative Agent under each
Letter of Credit to the extent that such amount is not reimbursed by the
Borrower pursuant to §4.2 (such agreement for a Lender being called herein the
“Letter of Credit Participation” of such Lender).

 

4.1.5. Participations of Lenders. Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Borrower’s Reimbursement Obligation under §4.2 in an amount equal to such
payment. Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §4.2.

 

4.2. Reimbursement Obligation of the Borrower. In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Borrower hereby agrees to reimburse or pay
to the Administrative Agent, for the account of the Administrative Agent or (as
the case may be) the Lenders, with respect to each Letter of Credit issued,
extended or renewed by the Administrative Agent hereunder,

 

(a) except as otherwise expressly provided in §4.2(b) and (c), on each date that
any draft presented under such Letter of Credit is honored by the Administrative
Agent, or the Administrative Agent otherwise makes a payment with respect
thereto, (i) the amount paid by the Administrative Agent under or with respect
to such Letter of Credit, and (ii) the amount of any taxes, fees, charges or
other costs and expenses whatsoever incurred by the Administrative Agent or any
Lender in connection with any payment made by the Administrative Agent or any
Lender under, or with respect to, such Letter of Credit,

 

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the Maximum Drawing Amount, an amount equal to such difference,
which amount shall be held by the Administrative Agent for the benefit of the
Lenders and the Administrative Agent as cash collateral for all Reimbursement
Obligations, and

 

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §13, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Administrative Agent for the benefit
of the Lenders and the Administrative Agent as cash collateral for all
Reimbursement Obligations.

 

- 30 -

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrower under this §4.2 at any time
from the date such amounts become due and payable (whether as stated in this
§4.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate specified in §5.11 for overdue principal on the Loans.

 

4.3. Letter of Credit Payments. If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrower fails to reimburse the
Administrative Agent as provided in §4.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Lenders of the amount of any such
Unpaid Reimbursement Obligation. No later than 3:00 p.m. (Boston time) on the
Business Day next following the receipt of such notice, each Lender shall make
available to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds, such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation, together with an amount equal to the product of (a)
the average, computed for the period referred to in clause (c) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, times (b) the amount equal to such Lender’s Commitment Percentage of
such Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of
which is the number of days that elapse from and including the date the
Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360. The responsibility of
the Administrative Agent to the Borrower and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.

 

- 31 -

4.4. Obligations Absolute. The Borrower’s obligations under this §4 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit. The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under §4.2 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. The Borrower agrees that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrower and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrower.

 

4.5. Reliance by Issuer. To the extent not inconsistent with §4.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and all future holders of the Notes or of a Letter of Credit
Participation.

 

- 32 -

4.6. Letter of Credit Fee. The Borrower shall pay a fee (the “Letter of Credit
Fee”) equal to the Applicable Letter of Credit Margin on the Maximum Drawing
Amount of the Letters of Credit (other than Performance Letters of Credit) to
the Administrative Agent for the account of the Lenders, to be shared pro rata
by the Lenders in accordance with their respective Commitment Percentages. The
Borrower shall pay a fee equal to one-half of the Applicable Letter of Credit
Margin on the Maximum Drawing Amount of the Performance Letters of Credit (the
“Performance Letter of Credit Fee”, collectively with the Letter of Credit Fee,
the “Letter of Credit Fees”) to the Administrative Agent for the account of the
Lenders, to be shared pro rata by the Lenders in accordance with their
respective Commitment Percentages. The Letter of Credit Fees shall be payable
quarterly in arrears on the first day of each calendar quarter for the quarter
just ended, with the first such payment commencing June 30, 2004, and on the
Maturity Date. In addition, an issuing fee (the “Issuance Fee”) equal to one
eighth percent (1/8%) of the Maximum Drawing Amount with respect to each Letter
of Credit shall be payable by the Borrower to the Administrative Agent for its
account and the Borrower shall pay to the Administrative Agent any amendment,
negotiation or document examination and other administrative fees charged by the
Administrative Agent in connection with Letters of Credit as in effect from time
to time.

 

5. CERTAIN GENERAL PROVISIONS.

 

5.1. Arrangement Fee. The Borrower agrees to pay to the Administrative Agent,
for the account of the Arranger, on the Closing Date an arrangement fee (the
“Arrangement Fee”) as set forth in the Fee Letter.

 

5.2. Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent, an Administrative Agent’s fee (the “Administrative Agent’s Fee”) as set
forth in the Fee Letter.

 

5.3. Funds for Payments.

 

- 33 -

5.3.1. Payments to Administrative Agent. All payments of principal, interest,
Reimbursement Obligations, Fees and any other amounts due hereunder or under any
of the other Loan Documents shall be made on the due date thereof to the
Administrative Agent in Dollars, for the respective accounts of the Lenders and
the Administrative Agent, at the Administrative Agent’s Office or at such other
place that the Administrative Agent may from time to time designate, in each
case at or about 11:00 a.m. (Boston, Massachusetts, time or other local time at
the place of payment) and in immediately available funds.

 

5.3.2. No Offset, etc. All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Administrative Agent, for the account of the
Lenders or (as the case may be) the Administrative Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Administrative Agent to receive the same net amount which the Lenders or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower. The Borrower will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document.

 

5.3.3. Non-U.S. Lenders. Each Lender and the Administrative Agent that is not a
U.S. Person as defined in Section 7701(a)(30) of the Code for federal income tax
purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the extent it is
legally able to do so, it shall, prior to the date of the first payment by the
Borrower hereunder to be made to such Lender or the Administrative Agent or for
such Lender’s or the Administrative Agent’s account, deliver to the Borrower and
the Administrative Agent, as applicable, such certificates, documents or other
evidence, as and when required by the Code or Treasury Regulations issued
pursuant thereto, including (a) in the case of a Non-U.S. Lender that is a
“bank” for purposes of Section 881(c)(3)(A) of the Code, two (2) duly completed
copies of Internal Revenue Service Form W-8BEN or Form W-8ECI and any other
certificate or statement of exemption required by Treasury Regulations, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Lender or the Administrative Agent establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or
Administrative Agent of a trade or business in the United States or (ii) totally
exempt or partially exempt from United States federal withholding tax under a
provision of an applicable tax treaty and (b) in the case of a Non-U.S. Lender
that is not a “bank” for purposes of Section 881(c)(3)(A) of the Code, a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower and to the effect that (i) such Non-U.S. Lender is not a

 

- 34 -

“bank” for purposes of Section 881(c)(3)(A) of the Code, is not subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any governmental authority, any application made to
a rating agency or qualification for any exemption from any tax, securities law
or other legal requirements, (ii) is not a ten (10) percent shareholder for
purposes of Section 881(c)(3)(B) of the Code and (iii) is not a controlled
foreign corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
or the Administrative Agent agrees that it shall, promptly upon a change of its
lending office or the selection of any additional lending office, to the extent
the forms previously delivered by it pursuant to this section are no longer
effective, and promptly upon the Borrower’s or the Administrative Agent’s
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8
or W-9 in addition to or in replacement of the forms previously delivered,
deliver to the Borrower and the Administrative Agent, as applicable, if and to
the extent it is properly entitled to do so, a properly completed and executed
Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any successor forms
thereto). The Borrower shall not be required to pay any additional amounts to
any Non-U.S. Lender in respect of United States federal withholding tax pursuant
to §6.3.2 above to the extent that the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender to comply with
the provisions of this §5.3.3; provided, however, that the foregoing shall not
relieve the Borrower of its obligation to pay additional amounts pursuant to
§5.3.2 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in
interpretation, administration or application thereof, a Non-US Lender that was
previously entitled to receive all payments under this Credit Agreement and the
Notes without deduction or withholding of any United States federal income taxes
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding.

 

- 35 -

5.4. Computations. Except as otherwise expressly provided herein, all
computations of interest, and, the Facility Fee, the Letter of Credit Fees or
other fees shall be based on a 360-day year and paid for the actual number of
days elapsed, except that computations based on the Base Rate (except to the
extent derived from the Federal Funds Rate) shall be based on a 365 or 366, as
applicable, day year and paid for the actual number of days elapsed. Whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any LIBOR Loan if such next
succeeding Business Day falls in the next succeeding calendar month or after the
Maturity Date, it shall be deemed to end on the next preceding Business Day.

 

5.5. Inability to Determine LIBOR Rate. In the event, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall determine or be notified by the Required Lenders that (a) adequate and
reasonable methods do not exist for ascertaining the LIBOR Rate that would
otherwise determine the rate of interest to be applicable to any LIBOR Rate Loan
during any Interest Period or (b) the LIBOR Rate determined or to be determined
for such Interest Period will not, in the Administrative Agent’s reasonable
opinion, adequately and fairly reflect the cost to the Lenders of making or
maintaining their LIBOR Rate Loans during such period, the Administrative Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (i) any Loan Request or Conversion Request with respect to LIBOR Rate
Loans shall be automatically withdrawn and shall be deemed a request for Base
Rate Loans, (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan, and
(iii) the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Administrative Agent or the Required Lenders determine that the
circumstances giving rise to such suspension no longer exist, whereupon the
Administrative Agent or, as the case may be, the Administrative Agent upon the
instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.

 

- 36 -

5.6. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Rate
Loans, such Lender shall forthwith give notice of such circumstances to the
Borrower and the other Lenders and thereupon (a) the commitment of such Lender
to make LIBOR Rate Loans or convert Base Rate Loans to LIBOR Rate Loans shall
forthwith be suspended and (b) such Lender’s Loans then outstanding as LIBOR
Rate Loans, if any, shall be converted automatically to Base Rate Loans on the
last day of each Interest Period applicable to such LIBOR Rate Loans or within
such earlier period as may be required by law. The Borrower hereby agrees
promptly to pay the Administrative Agent for the account of such Lender, upon
demand by such Lender, any additional amounts necessary to compensate such
Lender for any costs incurred by such Lender in making any conversion in
accordance with this §5.6, including any interest or fees payable by such Lender
to lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder.

 

5.7. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

 

(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Administrative Agent), or

 

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or

 

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or

 

(d) impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part, and the result of any of the foregoing is

 

- 37 -

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment or any
Letter of Credit, or

 

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or

 

(iii) to require such Lender or the Administrative Agent to make any payment or
to forego any interest or Reimbursement Obligation or other sum payable
hereunder, the amount of which payment or foregone interest or Reimbursement
Obligation or other sum is calculated by reference to the gross amount of any
sum receivable or deemed received by such Lender or the Administrative Agent
from the Borrower hereunder,

 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.

 

5.8. Capital Adequacy. If after the date hereof any Lender or the Administrative
Agent determines that (a) the adoption of or change in any law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) regarding capital requirements for banks or bank holding companies
or any change in the interpretation or application thereof by a Governmental
Authority with appropriate jurisdiction, or (b) compliance by such Lender or the
Administrative Agent or any corporation controlling such Lender or the
Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s or the Administrative Agent’s commitment with respect to any Loans to a
level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or the Administrative Agent’s then existing policies with respect
to capital adequacy and assuming full utilization of such entity’s capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower of such fact in

 

- 38 -

writing. To the extent that the amount of such reduction in the return on
capital is not reflected in the Base Rate, the Borrower agrees to pay such
Lender or (as the case may be) the Administrative Agent for the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Lender or (as the case may be) the Administrative Agent of
a certificate in accordance with §5.9 hereof. Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.

 

5.9. Certificate. A certificate setting forth any additional amounts payable
pursuant to §§5.7 or 5.8 showing the calculation in reasonable detail, submitted
by any Lender or the Administrative Agent to the Borrower, shall be conclusive,
absent manifest error, that such amounts are due and owing. The Lender or the
Administrative Agent shall notify the Borrower within 180 days after it becomes
aware of the imposition of such additional amount or amounts; provided that if
such Lender or the Administrative Agent fails to so notify the Borrower within
such 180 day period, such Lender or the Administrative Agent shall not be
entitled to claim any additional amount or amounts pursuant to this subsection
for any period ending on a date which is prior to 180 days before such
notification.

 

5.10. Indemnity for LIBOR Rate Loans. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from and against any loss, cost or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Rate Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans, (b) default by the
Borrower in making a borrowing or conversion after the Borrower has given (or is
deemed to have given) a Loan Request or a Conversion Request relating thereto in
accordance with §2.6 or §2.7 or (c) the making of any payment of a LIBOR Rate
Loan or the making of any conversion of any such Loan to a Base Rate Loan on a
day that is not the last day of the applicable Interest Period with respect
thereto (but excluding loss of margin), including interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain any such
Loans. If any Lender becomes entitled to claim any payment pursuant to this
§5.10, it shall notify the Borrower within 60 days of the event by reason of
which it has become so entitled and shall provide Borrower with a certificate as
to any additional amounts payable pursuant to this section, showing the
calculation thereof in reasonable detail. Borrower shall promptly pay all such
amounts upon receipt of Lender’s certificate.

 

- 39 -

5.11. Interest After Default.

 

5.11.1. Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2%) above the rate of interest then applicable thereto (or, if no rate
of interest is then applicable thereto, the Base Rate) until such amount shall
be paid in full (after as well as before judgment).

 

5.11.2. Amounts Not Overdue. During the continuance of a Default or an Event of
Default the principal of the Loans not overdue shall, until such Default or
Event of Default has been cured or remedied or such Default or Event of Default
has been waived by the Required Lenders pursuant to §16.12, bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2%) above the rate of interest then applicable thereto (or, if no rate
of interest is then applicable thereto, the Base Rate).

 

5.12. Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon the Borrower for (or if the Borrower is otherwise required to pay)
amounts pursuant to §§5.7 or 5.8, (b) is unable to make or maintain LIBOR Rate
Loans as a result of a condition described in §5.6 or (c) defaults in its
obligation to make Loans in accordance with the terms of this Credit Agreement
or purchase any Letter of Credit Participation, the Borrower may, so long as no
Default or Event of Default has occurred and is then continuing, within ninety
(90) days of receipt of such demand, notice (or the occurrence of such other
event causing the Borrower to be required to pay such compensation or causing
§5.6 to be applicable), or default, as the case may be, by notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender (i) request the Affected Lender to cooperate with the Borrower in
obtaining a replacement Lender satisfactory to the Administrative Agent and the
Borrower (the “Replacement Lender”); (ii) request the non-Affected Lenders to
acquire and assume all of the Affected Lender’s Loans and Commitment as provided
herein, but none of such Lenders shall be under an obligation to do so; or (iii)
designate a Replacement Lender approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Loans and Commitment, then such Affected Lender shall assign, in
accordance with §15, all of its Commitment, Loans, Letter of Credit
Participations, Notes and other rights and obligations under this Credit
Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all

 

- 40 -

interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender; provided, however, that (A) such
assignment shall be without recourse, representation or warranty and shall be on
terms and conditions reasonably satisfactory to such Affected Lender and such
Replacement Lender and/or non-Affected Lenders, as the case may be, and (B)
prior to any such assignment, the Borrower shall have paid to such Affected
Lender all amounts properly demanded and unreimbursed under §§5.7 and 5.8. Upon
the effective date of such assignment, the Borrower shall issue replacement
Notes to such Replacement Lender and/or non-Affected Lenders, as the case may
be, and such institution shall become a “Lender” for all purposes under this
Credit Agreement and the other Loan Documents.

 

6. GUARANTORS.

 

6.1. Guaranty by Subsidiaries. (a) The Borrower shall cause each of the
Significant Subsidiaries (excluding any foreign Subsidiaries) to execute and
deliver to the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, (i) a Guaranty in the form of Exhibit E attached hereto, and
(ii) any other instruments and documents as the Administrative Agent may
reasonably require, together with legal opinions in form and substance
reasonably satisfactory to the Administrative Agent to be delivered to the
Administrative Agent and the Lenders opining as to authorization, validity and
enforceability of such Guaranties.

 

(b) To the extent any of the Borrower’s Subsidiaries agrees to provide a
guaranty to any of the lenders under the Existing Senior Debt or other
Indebtedness permitted hereunder, the Borrower, if requested by the
Administrative Agent with 60 days prior written notice, but in no event later
than the grant of such other guaranty, will cause each Subsidiary (excluding any
foreign Subsidiaries) that has agreed to guaranty such other Indebtedness to
become a Guarantor in accordance with (a) above.

 

- 41 -

7. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

 

7.1. Corporate Authority.

 

7.1.1. Incorporation; Good Standing. Each of the Borrower and its Subsidiaries
(a) is a corporation (or similar business entity) duly organized, validly
existing and in good standing under the laws of its

jurisdiction of incorporation or formation, (b) has all requisite corporate (or
the equivalent company) power to own its property and conduct its business as
now conducted and as presently contemplated, and (c) is in good standing as a
foreign corporation (or similar business entity) and is duly authorized to do
business in each jurisdiction where such qualification is necessary except where
a failure to be so qualified would not have a Material Adverse Effect.

 

7.1.2. Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which the Borrower or any of its
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of such Person, (b) have been or will be (prior to becoming a party thereto)
duly authorized by all necessary corporate (or the equivalent company)
proceedings, (c) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower or any of its Subsidiaries is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or any of its
Subsidiaries and (d) do not conflict with any provision of the Governing
Documents of, or any agreement or other instrument binding upon, the Borrower or
any of its Subsidiaries.

 

7.1.3. Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which the Borrower or any of its Subsidiaries is or
is to become a party, upon execution and delivery hereof or thereof, will result
in valid and legally binding obligations of such Person enforceable against it
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

- 42 -

7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower and any of its Subsidiaries of this Credit Agreement and the other Loan
Documents to which the Borrower or any of its Subsidiaries is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained.

 

7.3. Title to Properties. Except where the failure to do so would not have a
Material Adverse Effect and would not violate this Credit Agreement, the
Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date or acquired since that date (except property and assets sold
or otherwise disposed of in the ordinary course of business since that date),
free from Liens other than Permitted Liens.

 

7.4. Financial Statements.

 

7.4.1. Fiscal Year. The Borrower and each of its Subsidiaries has a fiscal year
which is the twelve months ending on December 31 of each calendar year.

 

7.4.2. Financial Statements. There has been furnished to the Administrative
Agent and each Lender a consolidated balance sheet of the Borrower and its
Subsidiaries as at the Balance Sheet Date, and a consolidated statement of
income of the Borrower and its Subsidiaries for the fiscal year then ended,
certified by the Accountants. Such balance sheet and statement of income have
been prepared in accordance with GAAP and fairly present the financial condition
of the Borrower as at the close of business on the date thereof and the results
of operations for the fiscal year then ended. There are no contingent
liabilities of the Borrower or any of its Subsidiaries as of such date involving
material amounts required to be disclosed under GAAP, known to the officers of
the Borrower, which were not disclosed in such balance sheet and the notes
related thereto.

 

7.5. No Material Adverse Changes, etc. Since the Balance Sheet Date there has
been no change in the business, properties, assets or financial condition of the
Borrower and its Subsidiaries taken as a whole which is likely to have a
Material Adverse Effect. Other than as set forth on Schedule 7.5 hereto, since
the Balance Sheet Date the Borrower has not made any Restricted Payment that
would violate this Credit Agreement.

 

- 43 -

7.6. Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.

 

7.7. Litigation. Except as set forth in Schedule 7.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to
Borrower’s knowledge, threatened against the Borrower or any of its Subsidiaries
before any Governmental Authority, that, if adversely determined, so far as
Borrower can now reasonably foresee, might, individually or in the aggregate,
have a Material Adverse Effect.

 

7.8. Compliance with Other Instruments, Laws, etc. Neither the Borrower nor any
of its Subsidiaries is in violation of any provision of its Governing Documents,
or any agreement or instrument to which it is a party or by which it or any of
its properties may be bound or any decree, order, judgment, law, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could be reasonably foreseen to have a Material Adverse Effect.

 

7.9. Tax Status. The Borrower and its Subsidiaries (a) have made or filed all
federal, state and material foreign income and other material tax returns,
reports and declarations required by any jurisdiction to which any of them is
subject, (b) have paid all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (c) have
set aside on their books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and to Borrower’s knowledge,
no basis exists for any such claim.

 

7.10. No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

7.11. Holding Company and Investment Company Acts. Neither the Borrower nor any
of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is it an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.

 

- 44 -

7.12. Certain Transactions. Except for transactions permitted under §9.11 and
arm’s length transactions pursuant to which the Borrower or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Borrower or such Subsidiary could obtain from third
parties, none of the officers, directors, or employees of the Borrower or any of
its Subsidiaries or Affiliates is presently a party to any transaction with the
Borrower or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

7.13. Employee Benefit Plans.

 

7.13.1. Relationship of Benefits to Pension Plan Assets. The aggregate present
value of all benefit liabilities within the meaning of §4001 of ERISA under each
Guaranteed Pension Plan did not, as of the last annual valuation date for such
Plan, exceed the fair market value of the assets of such Plan allocable to such
benefits by more than $500,000, all as determined in accordance with Statement
of Financial Accounting Standards No. 87.

 

7.13.2. Prohibited Transactions. Neither Borrower nor any ERISA Affiliate nor
any Employee Benefit Plan nor any trust created thereunder, nor, to the
Borrower’s knowledge, any trustee or administrator thereof, has engaged in a
“prohibited transaction,” as such term is defined in Section 4975 of the Code,
or described in Section 406 of ERISA, which could subject the Borrower, or any
ERISA Affiliate, any of the Employee Benefit Plans, any such trust, or any
trustee or administrator thereof, or any party dealing with the Employee Benefit
Plans or any such trust to the tax or penalty on prohibited transactions imposed
by said Section 4975 or by Section 502(i) of ERISA.

 

7.13.3. Guaranteed Pension Plans. Each contribution to a Guaranteed Pension Plan
required to be made to avoid the incurrence of an accumulated funding deficiency
and the notice or lien provisions of §302(f) of ERISA, has been timely made. No
waiver of an accumulated funding deficiency or extension of amortization periods
has been received with respect to any Guaranteed Pension Plan, and neither the
Borrower nor any ERISA Affiliate is obligated to or has posted security in
connection with an amendment to a Guaranteed Pension Plan pursuant to §307 of
ERISA or §401(a)(29) of the Code. No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by the
Borrower or any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event (other than an ERISA Reportable
Event as to which the requirement of 30 days notice has been waived), or any
other event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC.

 

- 45 -

7.13.4 Multiemployer Plans. Neither the Borrower nor any ERISA Affiliate has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 

7.14. Use of Proceeds.

 

7.14.1. General. The proceeds of the Loans shall be used to refinance the
existing senior credit facilities, and for working capital and general corporate
purposes including the acquisitions permitted under §9.5.

 

7.14.2. Regulations U and X. No portion of any Loan will be used, and no portion
of any Letter of Credit will be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

 

7.15. Environmental Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect:

 

(a) none of the Borrower, its Subsidiaries or to Borrower’s or its Subsidiaries’
knowledge, any operator of the Real Estate or any operations thereon is in
violation, or, to the knowledge of the Borrower or its Subsidiaries, alleged
violation, of any Environmental Laws which violation could reasonably be
foreseen to have a Material Adverse Effect;

 

(b) neither the Borrower nor any of its Subsidiaries has received notice from
any third party including, without limitation, any Governmental Authority, (i)
that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that the Borrower or any of its

 

- 46 -

Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances;

 

(c) except as set forth on Schedule 7.15 attached hereto: (i) no portion of the
Real Estate currently owned, leased or operated by the Borrower or any of its
Subsidiaries, or to the knowledge of the Borrower or any of its Subsidiaries,
formerly owned, leased or operated has been used for the handling, processing,
storage or disposal of Hazardous Substances except in material compliance with
applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate currently owned, leased or operated by the Borrower or any of its
Subsidiaries, or to the knowledge of the Borrower or any of its Subsidiaries,
formerly owned, leased or operated; (ii) in the course of any activities
conducted by the Borrower, its Subsidiaries or to the knowledge of Borrower or
any of its Subsidiaries, by operators of its Real Property currently owned,
leased or operated by the Borrower or any of its Subsidiaries, no Hazardous
Substances have been generated or are being used on the Real Estate except in
material compliance with applicable Environmental Laws; (iii) there have been no
releases (i.e. any past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping) or threatened releases of Hazardous Substances on, upon, into or from
the Real Property currently owned, leased or to knowledge of Borrower or any of
its Subsidiaries, operated by the Borrower or any of its Subsidiaries, or to the
knowledge of the Borrower or any of its Subsidiaries, formerly owned, leased or
operated by the Borrower or its Subsidiaries; (iv) to the knowledge of the
Borrower or any of its Subsidiaries there have been no releases on, upon, from
or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on the
Real Estate; and (v) in addition, any Hazardous Substances that have been
generated on any of the Real Estate have been transported offsite only by
carriers having an identification number issued by the EPA (or the equivalent
thereof in any foreign jurisdiction), treated or disposed of only by treatment
or disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are, to the
knowledge of the Borrower or any of its Subsidiaries, operating in compliance
with such permits and applicable Environmental Laws; and

 

- 47 -

(d) none of the Borrower and its Subsidiaries, or any of the Real Estate is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the recording of any Mortgage or to
the effectiveness of any other transactions contemplated hereby.

 

7.16. Subsidiaries, etc. The Subsidiaries of the Borrower are listed on Schedule
7.16. Except as set forth on Schedule 7.16 hereto, neither the Borrower nor any
Subsidiary of the Borrower is engaged in any joint venture or partnership with
any other Person. The jurisdiction of incorporation/formation and principal
place of business of each Subsidiary of the Borrower is listed on Schedule 7.16
hereto.

 

7.17. Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower or any of its Subsidiaries in the case of
any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading in
light of the circumstances under which they were made.

 

- 48 -

7.18. Foreign Asset Control Regulations, Etc. Neither the Borrower nor any of
its Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”), or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or (b) knowingly engages or will
knowingly engage in any unlicensed dealings or transactions, or be otherwise
associated with, any such “blocked person”.

 

8. AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:

 

8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans, all Reimbursement Obligations, the
Letter of Credit Fees, the Facility Fee, the Administrative Agent’s Fee and all
other amounts provided for in this Credit Agreement and the other Loan Documents
to which the Borrower or any of its Subsidiaries is a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.

 

8.2. Maintenance of Office. The Borrower will maintain its chief executive
office in Bristol, Connecticut, or at such other place in the United States of
America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.

 

8.3. Records and Accounts. The Borrower will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage the Accountants and will not permit more than thirty (30) days
to elapse between the cessation of such firm’s (or any successor firm’s)
engagement as the independent certified public accountants of the Borrower and
its Subsidiaries and the appointment in such capacity of a successor firm as
shall be satisfactory to the Administrative Agent.

 

- 49 -

8.4. Financial Statements, Certificates and Information. The Borrower will
deliver to the Administrative Agent, with a copy for each Lender:

 

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the last day of such fiscal
year, and the related consolidated statement of income and consolidated
statement of cash flow for such fiscal year, each setting forth in comparative
form the figures for the previous fiscal year and all such consolidated
statements to be in reasonable detail, prepared in accordance with GAAP (except
as required by a change in GAAP or as concurred to by the Accountants), and
certified, without qualification and without an expression of uncertainty as to
the ability of the Borrower or any of its Subsidiaries to continue as going
concerns, by the Accountants, together with a written statement from the
Accountants to the effect that they have read a copy of this Credit Agreement,
and that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants shall have obtained knowledge of any then existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default; provided that such accountants shall not be liable to the Lenders for
failure to obtain knowledge of any Default or Event of Default;

 

(b) as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the fiscal quarters of the Borrower, copies of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the last day of such quarter, and the related consolidated statement of income
and consolidated statement of cash flow for the portion of the Borrower’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of the Borrower that the information contained in such financial
statements fairly presents the financial position of the Borrower and its
Subsidiaries on the date thereof (subject to year-end adjustments);

 

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the principal financial
or accounting officer of the Borrower in substantially the form of Exhibit C
hereto (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §10 and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date;

 

(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the Securities and Exchange Commission or sent
to the stockholders of the Borrower;

 

(e) upon request of the Administrative Agent, the Borrower’s annual business
plan; and

 

(f) from time to time such other financial data and information (including
accountants’ management letters) as the Administrative Agent may reasonably
request.

 

- 50 -

The Administrative Agent will promptly deliver to each Lender copies of all
information received by it pursuant to this §8.4.

 

8.5. Notices.

 

8.5.1. Defaults. Promptly upon becoming aware of any such event, the Borrower
will notify the Administrative Agent, with a copy for each of the Lenders, in
writing of the occurrence of any Default or Event of Default, together with a
reasonably detailed description thereof, and the actions the Borrower proposes
to take with respect thereto. If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation to which or with respect to which
the Borrower or any of its Subsidiaries is a party or obligor, whether as
principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent, with a copy for each of the
Lenders, describing the notice or action and the nature of the claimed default.

 

8.5.2. Notice of Litigation and Judgments. The Borrower will, and will cause
each of its Subsidiaries to, give notice to the Administrative Agent, with a
copy for each of the Lenders, in writing within fifteen (15) days of becoming
aware of (i) any litigation or proceedings threatened in writing or any pending
litigation and proceedings likely to have a Material Adverse Effect, or (ii) any
violation of any Environmental Law that the Borrower or any of its Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any Governmental
Authority affecting the Borrower or any of its Subsidiaries, or (iii) any event
in which the Borrower or any of its Subsidiaries is or becomes a party involving
an uninsured claim against the Borrower or any of its Subsidiaries that in the
case of any matter referred to in clauses (i), (ii), or (iii) above, could
reasonably be expected to have a Material Adverse Effect on the Borrower or any
of its Subsidiaries and stating the nature and status of such litigation,
proceedings, violation or event. The Borrower will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent, with a copy for each
of the Lenders, in writing, in form and detail satisfactory to the
Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $5,000,000.

 

- 51 -

The Administrative Agent will promptly deliver to each Lender copies of all
notices and other information received pursuant to this §8.5.

 

8.6. Legal Existence; Maintenance of Properties. The Borrower will do or cause
to be done all things necessary to preserve and keep in full force and effect
its legal existence, rights and franchises and those of its Subsidiaries. It (i)
will cause all of its properties and those of its Subsidiaries necessary for the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that such property will be able to serve the
functions for which they are currently being used, and (iii) will, and will
cause each of its Subsidiaries to, continue to engage primarily in the
businesses now conducted by them and in similar or related businesses; provided
that nothing in this §8.6 shall prevent the Borrower from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its or their business and will not in the aggregate
have a Material Adverse Effect.

 

8.7. Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurers insurance with respect to
its properties and business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent in Borrower’s
judgment.

 

- 52 -

8.8. Taxes. The Borrower will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower or such Subsidiary shall
have set aside on its books adequate reserves or otherwise made appropriate
provisions therefor as required by GAAP with respect thereto; and provided
further that the Borrower and each Subsidiary of the Borrower will pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.

 

8.9. Inspection of Properties and Books, etc.

 

8.9.1. General. The Borrower shall permit the Lenders, through the
Administrative Agent or any of the Lenders’ other designated representatives, to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, and to conduct
examinations and verifications (whether by internal commercial finance examiners
or independent auditors), all at such reasonable times and intervals as the
Administrative Agent or any Lender may reasonably request.

 

8.9.2. Communications with Accountants. The Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with the Accountants and authorizes the
Accountants to disclose to the Administrative Agent and the Lenders any and all
financial statements and other supporting financial documents and schedules
including copies of any management letter with respect to the business,
financial condition and other affairs of the Borrower or any of its
Subsidiaries. At the request of the Administrative Agent, the Borrower shall
deliver a letter addressed to the Accountants instructing them to comply with
the provisions of this §8.9.2.

 

- 53 -

8.10. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause each of its Subsidiaries to, comply with (a) the applicable laws
and regulations wherever its business is conducted, including all Environmental
Laws, (b) the provisions of its Governing Documents, (c) all agreements and
instruments by which it or any of its properties may be bound and (d) all
applicable decrees, orders, and judgments except for matters which, individually
or in the aggregate, would not have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or any of its Subsidiaries may fulfill any of its obligations
hereunder or any of the other Loan Documents to which the Borrower or such
Subsidiary is a party, the Borrower will, or (as the case may be) will cause
such Subsidiary to, immediately take or cause to be taken all reasonable steps
within the power of the Borrower or such Subsidiary to obtain such
authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.

 

8.11. Employee Benefit Plans. The Borrower will (a) promptly upon filing the
same with the Department of Labor or Internal Revenue Service upon request of
the Administrative Agent, furnish to the Administrative Agent a copy of the most
recent actuarial statement required to be submitted under §103(d) of ERISA and
Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242, or 4245 of ERISA and (c) promptly furnish to the Administrative Agent a
copy of all actuarial statements required to be submitted under all Applicable
Pension Legislation.

 

8.12. Use of Proceeds. The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §7.14.1.

 

8.13. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

 

- 54 -

9. CERTAIN NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligations to issue, extend or renew any Letters of Credit:

 

9.1. Restrictions on Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

 

(a) Indebtedness to the Lenders and the Administrative Agent arising under any
of the Loan Documents;

 

(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(c) Indebtedness in respect of any interest rate contracts and foreign currency
contracts undertaken in the ordinary course of business;

 

(d) Existing Senior Debt, and refundings, replacements or refinancings thereof;
provided that no such refunding or refinancing shall shorten the maturity or
weighted average life to maturity or increase the principal amount of any of the
Existing Senior Debt;

 

(e) Indebtedness of the Borrower’s domestic Subsidiaries not to exceed
$10,000,000, including such Indebtedness outstanding on the Closing Date;

 

(f) Indebtedness of the Borrower’s foreign Subsidiaries not to exceed
$115,000,000, including such Indebtedness outstanding on the Closing Date;

 

(g) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition of fixed or capital assets (whether pursuant to a loan, financing
lease or otherwise) in an aggregate principal amount not to exceed $30,000,000
at any time outstanding;

 

(h) Indebtedness of the Borrower or any Subsidiary in respect of Subordinated
Debt;

 

(i) Indebtedness of the Borrower owing to any of its Subsidiaries which is
expressly subordinated to the prior payment in full in cash of all Obligations
on terms disclosed to and reasonably acceptable to the Administrative Agent
prior to the incurrence thereof;

 

(j) Indebtedness of a Person outstanding at the time it is first acquired by the
Borrower in an acquisition permitted pursuant to §9.5(g), provided that any such
Indebtedness was not created at the time of or in contemplation or in
anticipation of such acquisition;

 

(k) Indebtedness of the Borrower or any of its Subsidiaries incurred in
connection with the issuance of any surety bonds, Performance Letters of Credit
or other similar performance bonds required pursuant to any contractual
Obligation or requirement of law to which Borrower or any of its Subsidiaries
are subject in an aggregate principal amount not to exceed $15,000,000 at any
time outstanding;

 

(l) additional Indebtedness of the Borrower not exceeding $35,000,000 less any
Indebtedness incurred under paragraph (g), in aggregate principal amount at any
one time outstanding; and

 

- 55 -

(m) Indebtedness of Subsidiaries of the Borrower owing to any other Subsidiaries
of the Borrower or to the Borrower which results from an Investment permitted
under §9.3(g) or (i).

 

Notwithstanding the foregoing, the aggregate amount of (i) Indebtedness of the
Borrower (under paragraphs (j) or (l)) secured by Liens plus (ii) Indebtedness
of the Borrower’s Subsidiaries (other than the Nova Scotia Notes) (under
paragraphs (e), (f), (j) or (l)) shall not exceed 15% of Consolidated Tangible
Assets of the Borrower, determined as of the end of the then most recently
completed fiscal year of the Borrower.

 

9.2. Restrictions on Liens.

 

9.2.1. Permitted Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any receivables with or without
recourse; provided that the Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:

 

(i) Liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or Liens to secure claims for labor, material or
supplies in respect of obligations not overdue;

 

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iii) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

 

- 56 -

(iv) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens on properties in existence less than 180 days from the date of creation
thereof in respect of obligations not overdue;

 

(v) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;

 

(vi) Liens securing purchase money Indebtedness and Capitalized Leases permitted
under §9.1(g);

 

(vii) Other Liens in existence on the Closing Date and listed in Schedule 9.2;
and

 

(viii) Liens securing acquired indebtedness under §9.1(j), provided that such
Liens secured such Indebtedness prior to the related acquisitions and are not
spread to cover any additional assets or Indebtedness, and are not in violation
of the final sentence of §9.1;

 

The Borrower covenants and agrees that if any of its Subsidiaries shall create
or assume any Lien upon any of its respective properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens (unless prior written
consent shall have been obtained from the Lenders), the Borrower will make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness thereby
secured so long as such other Indebtedness shall be so secured. The covenants of
the Borrower contained herein shall only be in effect for so long as the
Borrower shall be similarly obligated under any other Indebtedness. An Event of
Default shall occur for so long as such other Indebtedness becomes secured
notwithstanding any actions taken by the Borrower to ratably secure the
Obligations hereunder.

 

- 57 -

9.2.2. Restrictions on Negative Pledges and Upstream Limitations. The Borrower
will not, nor will it permit any of its Subsidiaries to (a) enter into or permit
to exist any arrangement or agreement (excluding the Credit Agreement and the
other Loan Documents) which directly or indirectly prohibits the Borrower or any
of its Subsidiaries from creating, assuming or incurring any Lien upon its
properties, revenues or assets or those of any of its Subsidiaries whether now
owned or hereafter acquired, or (b) enter into any agreement, contract or
arrangement (excluding the Credit Agreement and the other Loan Documents)
restricting the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to the Borrower, to make loans,
advances or other payments of whatsoever nature to the Borrower, or to make
transfers or distributions of all or any part of its assets to the Borrower; in
each case other than (i) restrictions on specific assets which assets are the
subject of purchase money security interests to the extent permitted under
§9.2.1, (ii) customary anti-assignment provisions contained in leases and
licensing agreements entered into by the Borrower or such Subsidiary in the
ordinary course of its business and (iii) any negative pledges granted in the
Existing Senior Debt.

 

9.3. Restrictions on Investments. The Borrower will not, and will not permit any
of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:

 

(a) marketable direct or guaranteed obligations of the United States of America
or Canada, or marketable obligations of any instrumentality or agency thereof,
the payment of the principal and interest of which is unconditionally guaranteed
by the United States of America or Canada;

 

(b) certificates of deposit or other obligations issued by, or bankers’
acceptances of, any bank or trust company organized under the laws of Brazil,
Singapore, the Federal Republic of Germany, France, the United Kingdom, Japan,
Canada or the United States of America or any state thereof (including foreign
branches of any such bank or trust company) and having capital, surplus and
undivided profits in excess of $100,000,000;

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof with a maturity not in excess of 270 days from the date of
acquisition thereof and that at the time of purchase have been rated and the
ratings for which are not less than “P 2” if rated by Moody’s, and not less than
“A 2” if rated by S&P;

 

(d) In the case of any foreign Subsidiary of the Borrower, but only with respect
to countries in which such Subsidiary exists, such Investments of a comparable
quality and term to the other Investments permitted by clauses (a), (b) and (c)
of this §9.3 as are usually made in the jurisdiction or jurisdictions in which
the business of such foreign Subsidiary is principally conducted by prudent
corporate investors in like circumstances;

 

- 58 -

(e) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(f) Investments existing on the date hereof in Subsidiaries; and other
Investments existing on the date hereof and listed on Schedule 9.3 hereto;

 

(g) Investments by the Borrower in Subsidiaries, subject to the final sentence
of this §9.3;

 

(h) Investments consisting of permitted acquisitions under §9.5, subject to the
final sentence of this §9.3;

 

(i) (A) Investments by Subsidiaries of the Borrower in the Borrower, provided
that any Investment by Subsidiaries in the Borrower must be an equity Investment
or expressly subordinated to the prior payment in full in cash of all
Obligations on terms disclosed to and reasonably acceptable to the
Administrative Agent prior to the incurrence thereof, subject to the final
sentence of this §9.3; and (B) Investments by Subsidiaries of the Borrower in
other Subsidiaries of the Borrower;

 

(j) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $2,000,000 in the aggregate at any time outstanding; and

 

(k) Investments in joint ventures; provided that the operation to be invested in
is in a similar or related business and provided further that after giving
effect to such joint venture, the Borrower shall be in compliance, on a pro
forma historical basis, with all financial covenants.

 

The Investments permitted under clauses (g), (h) and (i)(A) of this §9.3 shall
be limited as follows: the aggregate dollar amount of such Investments in the
form of acquisitions (excluding consideration paid by the issuance of equity of
the Borrower), capital contributions, loans or advances, or their equivalent,
net of stock redemptions, capital distributions, proceeds from the sale of new
equity of the Borrower (which shall be limited to up to 50% of the net proceeds
of any such issuance), loan repayments or advances by such Subsidiaries to the
Borrower, shall not at any time exceed 15% of Consolidated Total Assets.

 

- 59 -

9.4. Restricted Payments. The Borrower will not, and will not permit any
Subsidiary to make any Restricted Payments except that, so long as no Default or
Event of Default then exists or would result from such payment, the Borrower may
(a) declare or pay any dividends, or (b) redeem, convert, retire or otherwise
acquire shares of any class of its Capital Stock, provided that taking into
account such Restricted Payment, Total Commitment minus the sum of the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall exceed the
outstanding amount of Loans during such calendar quarter by $10,000,000.
Notwithstanding the above, any Subsidiary may make Distributions to the Borrower
and the Borrower agrees that neither the Borrower nor any Subsidiary will enter
into any agreement restricting Distributions from such Subsidiary to the
Borrower.

 

9.5. Merger, Consolidation and Disposition of Assets.

 

9.5.1. Mergers and Acquisitions. The Borrower will not, and will not permit any
of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except the merger or consolidation of, or asset
or stock acquisitions between existing Subsidiaries, mergers of existing
Subsidiaries with and into the Borrower, and asset or stock acquisitions by the
Borrower of existing Subsidiaries, and except as otherwise provided in this
§9.5.1. The Borrower may purchase or otherwise acquire all or substantially all
of the assets or stock or other equity interests of any other Person provided
that:

 

(a) the Borrower is in current compliance with and, giving effect to the
proposed acquisition (including any borrowings made or to be made in connection
therewith), will continue to be in compliance with all of the covenants in §9
hereof as if the transaction occurred on the first day of the period of
measurement; provided, that, to the extent such acquisition will be included as
an Acquired Business, the Administrative Agent shall have received an Officer’s
Certificate certifying compliance with §§10.1-10.3 on a pro forma historical
combined basis as if the transaction occurred on the first day of the period of
measurement and the related documentation showing the estimated calculations
(subject to any adjustments) made in determination thereof;

 

(b) at the time of such acquisition, no Default or Event of Default has occurred
and is continuing, and such acquisition will not otherwise create a Default or
an Event of Default hereunder;

 

- 60 -

(c) the business to be acquired is similar to the business conducted by the
Borrower, or businesses reasonably related or incidental thereto;

 

(d) not later than seven (7) days prior to the proposed acquisition date, notice
of each proposed acquisition together with all information reasonably requested
by the Administrative Agent with respect to the acquisition (including without
limitation, historical financial statements and due diligence summaries) shall
have been furnished to the Administrative Agent;

 

(e) the board of directors and (if required by applicable law) the shareholders,
or the equivalent thereof, of the business to be acquired has approved such
acquisition;

 

(f) if such acquisition is made by a merger, the Borrower shall be the surviving
entity; and

 

(g) the total consideration to be paid in connection with any acquisition or
series of related acquisitions, in the form of cash and assumption of debt with
respect to any such acquisition or series of related acquisitions, shall not
exceed $125,000,000 during the term of this Credit Agreement, without the
consent of the Administrative Agent and the Required Lenders.

 

- 61 -

9.5.2. Disposition of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, become a party to or agree to or effect any disposition of
assets, other than transfers of assets between the Borrower and Subsidiaries of
the Borrower that would be permitted Investments under §9.3, transfers of assets
from a Subsidiary of the Borrower to another Subsidiary of the Borrower, the
sale of inventory or discounted receivables, the licensing of intellectual
property, leases of property and the disposition of obsolete assets, in each
case in the ordinary course of business consistent with past practices; provided
however, that in any fiscal year, the Borrower may dispose of up to 10% of its
Consolidated Total Assets (calculated as of the most recent quarter end prior to
any proposed disposition) in the aggregate, based on the fair market value or
book value, of such assets being sold or otherwise disposed of, whichever is
greater.

 

9.6. Sale and Leaseback. The Borrower will not, and will not permit any of its
domestic Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby the Borrower or any domestic Subsidiary of the Borrower shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that the Borrower or any domestic

Subsidiary of the Borrower intends to use for substantially the same purpose as
the property being sold or transferred except to the extent such Indebtedness
and Liens are permitted under §§9.1(g) and 9.2.1(vi).

 

9.7. Compliance with Environmental Laws. Except to the extent required by the
day-to-day operations of the Borrower and any of its Subsidiaries, and in all
instances in compliance in all material respects with all applicable
Environmental Laws, the Borrower will not knowingly, and will not knowingly
permit any of its Subsidiaries to, (a) use any of the Real Estate or any portion
thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate, or
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate.

 

- 62 -

9.8. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate will:

 

(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could have a Material Adverse Effect on the Borrower
or any of its Subsidiaries; or

 

(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived except for such deficiencies as would not have a
Material Adverse Effect; or

 

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

 

(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code;

 

(e) except for instances which would not have a Material Adverse Effect, permit
or take any action which would result in the aggregate benefit liabilities (with
the meaning of §4001 of ERISA) of all Guaranteed Pension Plans exceeding the
fair market value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or

 

(f) permit or take any action which would contravene any Applicable Pension
Legislation.

 

9.9. Business Activities. The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than the businesses conducted by them
on the Closing Date and in similar or related businesses.

 

9.10. Fiscal Year. The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §7.4.1.

 

9.11. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any transaction (except transactions which
in any one calendar year do not involve in the aggregate an amount in excess of
$500,000) with any Affiliate (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.

 

- 63 -

10. FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:

 

10.1. Interest Coverage. As of the end of any fiscal quarter, the Borrower will
not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash
Interest Expense for the four (4) consecutive fiscal quarters then ending to be
less than the applicable ratio set forth in the table below:

 

For the Four Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

6/30/2004 — 3/31/2006

   4.25:1

6/30/2006 – Thereafter

   4.50:1

 

 

10.2. Leverage Ratio. As of the end of any fiscal quarter, the Borrower will not
permit the ratio of Consolidated Total Debt (excluding, for purposes of
calculation of the Leverage Ratio, reverse interest rate swap contracts) as at
such date to Consolidated EBITDA for the four (4) consecutive fiscal quarters
then ending (the “Leverage Ratio”) to be more than the applicable ratio set
forth in the table below:

 

For the Four Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

6/30/2004 — 3/31/2008

   3.25:1

6/30/2008 — Thereafter

   2.75:1

 

10.3. Consolidated Net Worth. The Borrower will not permit Consolidated Net
Worth at any time to be less than $260,000,000 plus 50% of the Borrower’s
Consolidated Net Income for each fiscal year beginning after December 31, 2003
(but without deduction for any fiscal year in which Consolidated Net Income is a
negative amount), with the annual adjustments to be applicable as of December
31, 2004 and as of the end of each subsequent fiscal year.

 

- 64 -

11. CLOSING CONDITIONS.

 

The obligations of the Lenders to convert the outstanding Loans under the
Existing Credit Agreement to Loans hereunder and to make the initial Loans, and
of the Administrative Agent to issue any initial Letters of Credit, shall be
subject to the satisfaction of the following conditions precedent:

 

11.1. Loan Documents etc. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders. Each Lender shall have received a fully executed copy of each such
document.

 

11.2. Certified Copies of Governing Documents. Each of the Lenders shall have
received from the Borrower a copy, certified by a duly authorized officer of the
Borrower to be true and complete on the Closing Date, of each of its Governing
Documents as in effect on such date of certification.

 

11.3. Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by the Borrower of this Credit
Agreement and the other Loan Documents to which it is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders shall have been provided to each of the Lenders.

 

11.4. Incumbency Certificate. Each of the Lenders shall have received from the
Borrower an incumbency certificate, dated as of the Closing Date, signed by a
duly authorized officer of the Borrower, and giving the name and bearing a
specimen signature of each individual who shall be authorized: (a) to sign, each
of the Loan Documents; (b) to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (c) to give notices and to take other action
under the Loan Documents.

 

11.5. Solvency Certificate. Each of the Lenders shall have received an officer’s
certificate of the Borrower dated as of the Closing Date as to the solvency of
the Borrower and its Subsidiaries on a consolidated basis following the
consummation of the transactions contemplated herein and in form and substance
satisfactory to the Lenders.

 

- 65 -

11.6. Opinion of Counsel. Each of the Lenders and the Administrative Agent shall
have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from Signe S. Gates,
Esq., General Counsel to the Borrower;

 

11.7. Payment of Fees. The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, all the Fees due on the Closing Date.

 

11.8. Financial Statements. The Administrative Agent shall have received copies
of financial statements for December 31, 2003, and the Administrative Agent
shall be satisfied that such financial statements fairly present the financial
condition of the Borrower and its Subsidiaries as at the close of business on
the date thereof and the results of operations for the fiscal period then ended.

 

12. CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make the Loans, and of the Administrative
Agent to issue, extend or renew any Letter of Credit, in each case whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:

 

12.1. Representations True; No Default or Event of Default. Each of the
representations and warranties of the Borrower contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true as of the
date as of which they were made and shall also be true at and as of the time of
the making of such Loan or the issuance, extension or renewal of such Letter of
Credit, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing.

 

12.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.

 

- 66 -

12.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto (including the financial projections as
provided in the confidential information memorandum dated as of May 6, 2004
delivered to the Administrative Agent) shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative Agent
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.

 

12.4. No Material Adverse Change. No change in the business, properties, assets
or financial condition of the Borrower and its Subsidiaries taken as a whole
which is likely to have a Material Adverse Effect shall have occurred since the
Balance Sheet Date.

 

13. EVENTS OF DEFAULT; ACCELERATION; ETC.

 

13.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b) the Borrower shall fail to pay any interest on the Loans, any Fees, or other
sums due hereunder or under any of the other Loan Documents, within five (5)
Business Days of when the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

 

(c) the Borrower shall fail to comply with any of its covenants contained in
§§8.1, 8.4, 8.5.1, the first sentence of 8.6, 8.12, 8.13, 9 or 10;

 

(d) the Borrower shall fail to perform any term, covenant or agreement contained
herein or in any of the other Loan Documents (other than those specified
elsewhere in this §13.1) for fifteen (15) days after written notice of such
failure has been given to the Borrower by the Administrative Agent;

 

(e) any representation or warranty of the Borrower in this Credit Agreement or
any of the other Loan Documents or in any other document or instrument delivered
pursuant to or in connection with this Credit Agreement shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;

 

(f) the Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Lease, or fail to observe or
perform any material term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing borrowed money or credit received or
in respect of any Capitalized Lease in each case in excess of $5,000,000 for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, or any such holder or holders
shall rescind or shall have a right to rescind the purchase of any such
obligations;

 

(g) the Borrower or any of its Significant Subsidiaries shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of the Borrower or any of its Significant Subsidiaries or of any
substantial part of the assets of the Borrower or any of its Significant
Subsidiaries or shall commence any case or other proceeding relating to the
Borrower or any of its Significant Subsidiaries under any bankruptcy,
reorganization,

 

- 67 -

arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against the Borrower or any of its Significant Subsidiaries
and the Borrower or any of its Significant Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within forty-five (45) days following
the filing thereof;

 

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Significant
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

 

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, any final judgment against the Borrower or any of
its Subsidiaries that, with other outstanding final judgments, undischarged,
against the Borrower or any of its Subsidiaries exceeds in the aggregate
$5,000,000;

 

(j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or its stockholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;

 

(k) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $10,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $10,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment

 

- 68 -

or other payment (within the meaning of §302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000 and (B) could constitute grounds for the termination of
such Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;

 

(l) the Borrower or any of its Significant Subsidiaries shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any material part of its business and such order shall continue
in effect for more than thirty (30) days;

 

(m) there shall occur any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty, which in any such case causes,
for more than thirty (30) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Borrower or
any of its Significant Subsidiaries if such event or circumstance is not covered
by business interruption insurance and could reasonably be foreseen to have a
Material Adverse Effect;

 

(n) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect;

 

(o) a Change of Control shall occur;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §§13.1(g) or 13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender.

 

- 69 -

13.2. Termination of Commitments. If any one or more of the Events of Default
specified in §13.1(g) or §13.1(h) shall occur, any unused portion of the credit
hereunder shall forthwith terminate and each of the Lenders shall be relieved of
all further obligations to make Loans to the Borrower and the Administrative
Agent shall be relieved of all further obligations to issue, extend or renew
Letters of Credit. If any other Event of Default shall have occurred and be
continuing, or if on any Drawdown Date or other date for issuing, extending or
renewing any Letter of Credit the conditions precedent to the making of the
Loans to be made on such Drawdown Date or (as the case may be) to issuing,
extending or renewing such Letter of Credit on such other date are not
satisfied, the Administrative Agent may and, upon the request of the Required
Lenders, shall, by notice to the Borrower, terminate the unused portion of the
credit hereunder, and upon such notice being given such unused portion of the
credit hereunder shall terminate immediately and each of the Lenders shall be
relieved of all further obligations to make Loans and the Administrative Agent
shall be relieved of all further obligations to issue, extend or renew Letters
of Credit. No termination of the credit hereunder shall relieve the Borrower of
any of the Obligations.

 

- 70 -

13.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §13.1, each Lender, if owed
any amount with respect to the Loans or the Reimbursement Obligations, may, with
the consent of the Required Lenders but not otherwise, proceed to protect and
enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

 

- 71 -

14. THE ADMINISTRATIVE AGENT.

 

14.1. Authorization.

 

(a) The Administrative Agent is authorized to take such action on behalf of each
of the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Administrative
Agent.

 

(b) The relationship between the Administrative Agent and each of the Lenders is
that of an independent contractor. The use of the term “Administrative Agent” is
for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders. Nothing contained in this Credit Agreement nor the other Loan
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrative Agent and any of the Lenders;

 

(c) As an independent contractor empowered by the Lenders to exercise certain
rights and perform certain duties and responsibilities hereunder and under the
other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents. Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements and other documents and instruments, whether
recorded or otherwise, relating to the attachment, perfection, priority or
enforcement of any security interests, mortgages or deeds of trust in collateral
security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Lenders and the Administrative Agent.

 

14.2. Employees and Administrative Agents. The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents. The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

- 72 -

14.3. No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.

 

14.4. No Representations.

 

14.4.1. General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrower or any of its
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or to
inspect any of the properties, books or records of the Borrower or any of its
Subsidiaries. The Administrative Agent shall not be bound to ascertain whether
any notice, consent, waiver or request delivered to it by the Borrower or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete. The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
conditions of the Borrower or any of its Subsidiaries. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

 

14.4.2. Closing Documentation, etc. For purposes of determining compliance with
the conditions set forth in §11, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by the
Administrative Agent or the Arranger to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to such Lender, unless an officer of
the Administrative Agent or the Arranger acting upon the Borrower’s account
shall have received notice from such Lender not less than three days prior to
the Closing Date specifying such Lender’s objection thereto and such objection
shall not have been withdrawn by notice to the Administrative Agent or the
Arranger to such effect on or prior to the Closing Date.

 

- 73 -

14.5. Payments.

 

14.5.1. Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.

 

14.5.2. Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

 

14.5.3. Delinquent Lenders. Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (a) to make available to the Administrative Agent its pro rata share of
any Loan or to purchase any Letter of Credit Participation or (b) to comply with
the provisions of §16.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied. A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Borrower, whether on
account of outstanding Loans, Unpaid Reimbursement Obligations, interest, fees
or otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations. A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and Unpaid Reimbursement Obligations
of the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

 

- 74 -

14.6. Holders of Notes. The Administrative Agent may deem and treat the payee of
any Note or the purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.

 

14.7. Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Administrative Agent and its affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Administrative Agent or such
affiliate has not been reimbursed by the Borrower as required by §16.2), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent’s actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agent’s willful
misconduct or gross negligence.

 

14.8. Administrative Agent as Lender. In its individual capacity, Fleet shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes and as the purchaser of any Letter of Credit Participations, as it would
have were it not also the Administrative Agent.

 

- 75 -

14.9. Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Administrative Agent shall be
reasonably acceptable to the Borrower. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a financial institution having a rating of not less than A or its
equivalent by S&P. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation,
the provisions of this Credit Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

 

14.10. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall promptly notify the Administrative Agent thereof. The Administrative Agent
hereby agrees that upon receipt of any notice under this §14.10 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.

 

15. ASSIGNMENT AND PARTICIPATION.

 

15.1. Conditions to Assignment by Lenders.

 

15.1.1. General Conditions. Except as provided herein, each Lender may assign to
one or more commercial banks, other financial institutions or other Persons, all
or a portion of its interests, rights and obligations under this Credit
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit) in $5,000,000 minimum amounts; provided that (a) each of the
Administrative Agent and, unless a Default or Event of Default shall have
occurred and be continuing, the Borrower shall have given its prior written
consent to such assignment, which consent will not be unreasonably withheld;
except that the consent of the Borrower or the Administrative Agent shall not be
required in connection with any assignment by a Lender to (i) an existing Lender
or (ii) a Lender Affiliate of such Lender, (b) each such assignment shall be of
a constant, and not a varying, percentage of all the assigning Lender’s rights
and obligations under this Credit Agreement, it being understood that non-pro
rata assignments of the Commitments and the Loans are not permitted, (c) each
assignment will include an assignment fee of $3,500, payable by the Lender to
the Administrative Agent upon the effectiveness of any such assignment
(including, an assignment by a Lender to another Lender); provided that no such
payment shall be required whenever the Administrative Agent is the assigning
Lender; and (d) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Exhibit D hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (y) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder, and (z) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in §15.3, be released from its obligations under this Credit
Agreement.

 

- 76 -

15.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

 

(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or the attachment,
perfection or priority of any security interest or mortgage,

 

(b) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial

condition of the Borrower and its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower and its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations of any of their
obligations under this Credit Agreement or any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto;

 

- 77 -

(c) such assignee confirms that it has received a copy of this Credit Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance;

 

(d) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Credit Agreement;

 

(e) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;

 

(f) such assignee agrees that it will perform in accordance with their terms all
of the obligations that by the terms of this Credit Agreement are required to be
performed by it as a Lender;

 

(g) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance;

 

(h) such assignee acknowledges that it has made arrangements with the assigning
Lender satisfactory to such assignee with respect to its pro rata share of
Letter of Credit Fees in respect of outstanding Letters of Credit; and

 

(i) such assignee acknowledges that it has complied with the provisions of
§5.3.3 to the extent applicable.

 

- 78 -

15.3. Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentage of, and principal amount of the Loans owing to and
Letter of Credit Participations purchased by, the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Credit Agreement. The Register shall be available for inspection by the
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Administrative Agent a registration fee in the sum of $3,500.

 

15.4. New Notes. Upon its receipt of an Assignment and Acceptance executed by
the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrower.
Within five (5) Business Days after receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent, in exchange
for each surrendered Note, a new Note to the order of such Assignee in an amount
equal to the amount assumed by such Assignee pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained some portion of its
obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the assigned
Notes. Within five (5) days of issuance of any new Notes pursuant to this §15.4,
the Borrower shall deliver upon the request of the assignee Lender an opinion of
counsel, addressed to the Lenders and the Administrative Agent, relating to the
due authorization, execution and delivery of such new Notes and the legality,
validity and binding effect thereof, in form and substance satisfactory to the
Lenders. The surrendered Notes shall be cancelled and returned to the Borrower.

 

15.5. Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Credit Agreement and the other Loan Documents; provided that (a) each
such participation shall be in an amount of not less than $5,000,000, (b) any
such sale or participation shall not affect the rights and duties of the selling
Lender hereunder to the Borrower and (c) the only rights granted to the
participant pursuant to such participation arrangements with respect to waivers,
amendments or modifications of the Loan Documents shall be the rights to approve
waivers, amendments or modifications that would reduce the principal of or the
interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any Facility Fee or Letter of Credit Fees to which such participant is
entitled or extend any regularly scheduled payment date for principal or
interest.

 

- 79 -

15.6. Assignee or Participant Affiliated with the Borrower. If any assignee
Lender is an Affiliate of the Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to §13.1 or §13.2, and
the determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Loans or Reimbursement Obligations. If any
Lender sells a participating interest in any of the Loans or Reimbursement
Obligations to a participant, and such participant is the Borrower or an
Affiliate of the Borrower, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation. A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to §13.1 or
§13.2 to the extent that such participation is beneficially owned by the
Borrower or any Affiliate of the Borrower, and the determination of the Required
Lenders shall for all purposes of this Credit Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Loans or Reimbursement Obligations to the extent of such participation.

 

15.7. Miscellaneous Assignment Provisions. Any assigning Lender shall retain its
rights to be indemnified pursuant to §16.3 with respect to any claims or actions
arising prior to the date of such assignment. If any Reference Lender transfers
all of its interest, rights and obligations under this Credit Agreement, the
Administrative Agent shall, in consultation with the Borrower and with the
consent of the Borrower and the Required Lenders, appoint another Lender to act
as a Reference Lender hereunder. Anything contained in this §15 to the contrary
notwithstanding, any Lender may at any time pledge or assign a security interest
in all or any portion of its interest and rights under this Credit Agreement
(including all or any portion of its Notes) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to (a) any of
the twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act,
12 U.S.C. §341 and (b) with respect to any Lender that is a fund that invests in
bank loans, to any lender or any trustee for, or any other representative of,
holders of obligations owed or securities issued by such fund as security for
such obligations or securities or any institutional custodian for such fund or
for such lender. Any foreclosure or similar action by any Person in respect of
such pledge or assignment shall be subject to the other provisions of this §15.
No such pledge or the enforcement thereof shall release the pledgor Lender from
its obligations hereunder or under any of the other Loan Documents, provide any
voting rights hereunder to the pledgee thereof, or affect any rights or
obligations of the Borrower or Administrative Agent hereunder.

 

- 80 -

15.8. Assignment by Borrower. The Borrower shall not assign or transfer any of
its rights or obligations under any of the Loan Documents without the prior
written consent of each of the Lenders.

 

15.9. Accession. Except as otherwise provided herein, Eligible Assignees (each
such Eligible Assignee, an “Acceding Bank”) may, at the request of the Borrower
and with the consent of the Administrative Agent, become party to this Credit
Agreement by entering into an Instrument of Accession in substantially the form
of Exhibit F hereto (an “Instrument of Accession”) with the Borrower and the
Administrative Agent and assuming thereunder Commitments in an amount to be
agreed upon by the Borrower, such Acceding Bank and the Administrative Agent, to
make Loans pursuant to the terms hereof, and the Total Commitment shall
thereupon be increased by the amount of such Acceding Bank’s Commitment;
provided that:

 

(i) the Administrative Agent shall have given its prior written assent to such
accession as Administrative Agent on behalf of itself and the other Lenders (and
for the avoidance of doubt each of the Lenders irrevocably authorizes the
Administrative Agent to execute any Instrument of Accession on its behalf), such
consents not to be unreasonably withheld; and

 

(ii) in no event shall the Total Commitment be increased under any one or more
of such Instruments of Accession so as to exceed, in the aggregate,
$250,000,000. On the effective date specified in any Instrument of Accession,
Schedule 1 hereto shall be deemed to be amended to reflect (A) the name,
address, Commitment, and Commitment Percentage of such Acceding Bank, (B) the
Total Commitment as increased by such Acceding Bank’s Commitments, and (C) the
changes to the other Lenders’ respective Commitment Percentages and any changes
to the other Lenders’ respective Commitments (in the event such Lender is also
the Acceding Bank) resulting from such assumption and such increased Total
Commitment.

 

- 81 -

16. PROVISIONS OF GENERAL APPLICATIONS.

 

16.1. Setoff. The Borrower hereby grants to the Administrative Agent, each of
the Lenders and each Lender Affiliate, a right of setoff as security for all
liabilities and obligations to the Administrative Agent and each Lender, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Administrative Agent or such Lender or any Lender
Affiliate and their successors and assigns or in transit to any of them.
Regardless of the adequacy of any collateral, if any of the Obligations are due
and payable and have not been paid or any Event of Default shall have occurred,
any deposits or other sums credited by or due from any of the Lenders or any
Lender Affiliate to the Borrower and any securities or other property of the
Borrower in the possession of such Lender or any Lender Affiliate may be applied
to or set off by such Lender against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower to such Lender. ANY AND
ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Notes held
by, or constituting Reimbursement Obligations owed to, such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by, or Reimbursement Obligations owed to, such Lender any amount in excess of
its ratable portion of the payments received by all of the Lenders with respect
to the Notes held by, and Reimbursement Obligations owed to, all of the Lenders,
such Lender will make such disposition and arrangements with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it or Reimbursement Obligations owed it, its
proportionate payment as contemplated by this Credit Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.

 

- 82 -

16.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Credit Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by the Administrative Agent
or any of the Lenders (other than taxes based upon the Administrative Agent’s or
any Lender’s net income) on or with respect to the transactions contemplated by
this Credit Agreement (the Borrower hereby agreeing to indemnify the
Administrative Agent and each Lender with respect thereto), (c) the reasonable
fees, expenses and disbursements of the Administrative Agent’s Special Counsel
or any local counsel to the Administrative Agent incurred in connection with the
preparation, syndication, administration or interpretation of the Loan Documents
and other instruments mentioned herein, each closing hereunder, any amendments,
modifications, approvals, consents or waivers hereto or hereunder, or the
cancellation of any Loan Document upon payment in full in cash of all of the
Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, (d) the fees, expenses and disbursements of the
Administrative Agent or any of its affiliates incurred by the Administrative
Agent or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering, appraisal and examination charges, (e) any fees, costs, expenses
and bank charges, including bank charges for returned checks, incurred by the
Administrative Agent in establishing, maintaining or handling agency accounts,
lock box accounts and other accounts for the collection of any collateral, (f)
all reasonable out-of-pocket expenses (including without limitation reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Administrative Agent, and reasonable consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred by any
Lender or the Administrative Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
any of its Subsidiaries or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Administrative Agent’s relationship with the Borrower or any of its
Subsidiaries, and (g) all reasonable fees, expenses and disbursements of any
Lender or the Administrative Agent incurred in connection with UCC searches, UCC
filings, intellectual property searches, intellectual property filings or
mortgage recordings. The covenants contained in this §16.2 shall survive payment
or satisfaction in full of all other obligations.

 

- 83 -

16.3. Indemnification. Each of the Borrower and the Guarantors agrees to
indemnify and hold harmless the Administrative Agent, its affiliates and the
Lenders from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans or
Letters of Credit, (b) the reversal or withdrawal of any provisional credits
granted by the Administrative Agent upon the transfer of funds from lock box,
bank agency, concentration accounts or otherwise under any cash management
arrangements with the Borrower or any Subsidiary or in connection with the
provisional honoring of funds transfers, checks or other items, (c) the Borrower
or any of its Subsidiaries entering into or performing this Credit Agreement or
any of the other Loan Documents or (d) with respect to the Borrower and its
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding. In litigation, or the preparation
therefor, the Lenders and the Administrative Agent and its affiliates shall be
entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrower
under this §16.3 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The covenants contained in this §16.3
shall survive payment or satisfaction in full of all other Obligations.

 

16.4. Treatment of Certain Confidential Information.

 

- 84 -

16.4.1. Confidentiality. Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Lenders or the Administrative Agent, provided that nothing
herein shall limit the disclosure of any such information (a) after such
information shall have become public other than through a violation of this
§16.4, or becomes available to any of the Lenders or the Administrative Agent on
a nonconfidential basis from a source other than the Borrower who is not bound
by obligations of confidentiality to the Borrower, (b) to the extent required by
statute, rule, regulation or judicial process, (c) to counsel for any of the
Lenders or the Administrative Agent, (d) to bank examiners or any other
regulatory authority having jurisdiction over any Lender or the Administrative
Agent, or to auditors or accountants, (e) to the Administrative Agent, any
Lender or any Financial Affiliate, (f) in connection with any litigation to
which any one or more of the Lenders, the Administrative Agent or any Financial
Affiliate is a party, or in connection with the enforcement of rights or
remedies hereunder or under any other Loan Document, (g) to a Lender Affiliate
or a Subsidiary or affiliate of the Administrative Agent, (h) to any actual or
prospective assignee or participant or any actual or prospective counterparty
(or its advisors) to any swap or derivative transactions referenced to credit or
other risks or events arising under this Credit Agreement or any other Loan
Document so long as such assignee, participant or counterparty, as the case may
be, agrees to be bound by the provisions of §16.4 or (i) with the consent of the
Borrower. Moreover, each of the Administrative Agent, the Lenders and any
Financial Affiliate is hereby expressly permitted by the Borrower to refer to
any of the Borrower and its Subsidiaries in connection with any advertising,
promotion or marketing undertaken by the Administrative Agent, such Lender or
such Financial Affiliate and, for such purpose, the Administrative Agent, such
Lender or such Financial Affiliate may utilize any trade name, trademark, logo
or other distinctive symbol associated with the Borrower or any of its
Subsidiaries or any of their businesses; provided that the Borrower be provided
with notice and opportunity to review such use to ensure consistency of
presentation.

 

- 85 -

16.4.2. Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.

 

16.4.3. Other. In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries. The obligations of each
Lender under this §16.4 shall supersede and replace the obligations of such
Lender under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.

 

16.5. Survival of Covenants, Etc. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries pursuant hereto shall be deemed to have been relied upon by
the Lenders and the Administrative Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and shall continue in full force and
effect so long as any Letter of Credit or any amount due under this Credit
Agreement or the Notes or any of the other Loan Documents remains outstanding or
any Lender has any obligation to make any Loans or the Administrative Agent has
any obligation to issue, extend or renew any Letter of Credit, and for such
further time as may be otherwise expressly specified in this Credit Agreement,
subject to, in each case the applicable statute of limitations. All statements
contained in any certificate or other paper delivered to any Lender or the
Administrative Agent at any time by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower or such
Subsidiary hereunder.

 

16.6. Notices, Etc.

 

16.6.1. Notices Generally. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:

 

- 86 -

(a) if to the Borrower, at 123 Main Street, P.O. Box 489, Bristol, Connecticut
06011, Attention: Treasurer, or at such other address for notice as the Borrower
shall last have furnished in writing to the Administrative Agent with a copy to
123 Main Street, P.O. Box 489, Bristol, Connecticut 06011, Attention: General
Counsel;

 

(b) if to the Administrative Agent, at 100 Federal Street, Boston, Massachusetts
02110, USA, Attention: Kenneth S. Struglia, Director, or such other address for
notice as the Administrative Agent shall last have furnished in writing to the
Person giving the notice; and

 

(c) if to any Lender, at such Lender’s address set forth on Schedule 1 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof. Any notice or other communication to
be made hereunder or under the Notes or any Letter of Credit Applications, even
if otherwise required to be in writing under other provisions of this Credit
Agreement, the Notes or any Letter of Credit Applications, may alternatively be
made in an electronic record transmitted electronically under such
authentication and other procedures as the parties hereto may from time to time
agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such procedures. Unless
otherwise expressly provided in such procedures, such an electronic record shall
be equivalent to a writing under the other provisions of this Credit Agreement,
the Notes or any Letter of Credit Applications, and such authentication, if made
in compliance with the procedures so agreed by the parties hereto in writing
(but not an electronic record), shall be equivalent to a signature under the
other provisions of this Credit Agreement, the Notes or any Letter of Credit
Applications.

 

- 87 -

16.6.2. Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to §§2.6, 3.3 and 4.1. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefore.

 

16.7. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER
CONSENTS AND AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON THE BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN §16.6. THE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

- 88 -

16.8. Headings. The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

 

16.9. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

 

16.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §16.12.

 

16.11. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH LENDER, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT, AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BECAUSE OF, AMONG OTHER THINGS, THE
BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

- 89 -

16.12. Consents, Amendments, Waivers, Etc. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders.

 

Notwithstanding the foregoing, no amendment, modification or waiver shall:

 

(a) without the written consent of the Borrower and each Lender directly
affected thereby:

 

(i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Notes or the amount of the
Facility Fee or Letter of Credit Fees or eliminate indemnity rights in favor of
such Lender;

 

(ii) increase the amount of such Lender’s Commitment or extend the expiration
date of such Lender’s Commitment;

 

(iii) postpone or extend the Loan Maturity Date or any other regularly scheduled
dates for payments of principal of, or interest on, the Loans or Reimbursement
Obligations or any Fees or other amounts payable to such Lender, or extend the
termination of any Letters of Credit for which such Lender has a Letter of
Credit Participation beyond the Loan Maturity Date;

 

(b) without the written consent of all of the Lenders, release any of the
Significant Subsidiaries from its guaranty obligations under the Guaranty to
which it is a party (it being understood that this limitation shall not apply to
any release related to transactions permitted by §9.5), amend or waive this
§16.12 or the definition of Required Lenders (it being understood that the
addition of one or more additional credit facilities, the allowance of the
credit extensions, interest and fees thereunder to share ratably or on a
subordinated basis with the Loans, Letters of Credit, interest and Fees in the
benefits of the Loan Documents and the inclusion of the holders of such
facilities in the determination of Required Lenders shall require only the
approval of the Required Lenders); and

 

(c) without the written consent of the Administrative Agent, amend or waive §14,
the amount or time of payment of the Administrative Agent’s Fee or any Letter of
Credit Fees payable for the Administrative Agent’s account or any other
provision applicable to the Administrative Agent.

 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.

 

- 90 -

16.13. Severability. The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.

 

16.14. USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

17. TRANSITIONAL ARRANGEMENTS.

 

17.1. Existing Credit Agreement Superseded. This Credit Agreement shall on the
Closing Date supersede the Existing Credit Agreement in its entirety, except as
provided in this §17. On the Closing Date, the rights and obligations of the
parties evidenced by the Existing Credit Agreement shall be evidenced by the
Credit Agreement, the “Revolving Credit Loans” as defined in the Existing Credit
Agreement shall be converted to Revolving Credit Loans hereunder, and all
outstanding letters of credit issued by Fleet for the account of the Borrower
prior to the Closing Date shall, for the purposes of this Credit Agreement, be
Letters of Credit.

 

- 91 -

17.2. Return and Cancellation of Notes. Upon receipt by any Lender of its Notes
hereunder on the Closing Date, any “Notes” of the Borrower held by such Lender
pursuant to and as defined in the Existing Credit Agreement shall be deemed to
be no longer outstanding. As soon as reasonably practicable after its receipt of
its Notes hereunder on the Closing Date, each Lender will promptly return to the
Borrower, marked “Substituted” or “Cancelled”, as the case may be, any notes of
the Borrower held by such Lender pursuant to the Existing Credit Agreement.

 

17.3. Interest and Fees Under Superseded Agreement. All interest and fees and
expenses, if any, including outstanding commitment fees, owing or accruing under
or in respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (prorated in the case of any fractional
periods), and shall be paid as of the Closing Date. Commencing on the Closing
Date and all periods going forward, the Facility Fee shall be payable by the
Borrower to the Administrative Agent for the account of the Lenders in
accordance with §2.2.

 

-92-

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

BARNES GROUP INC.

By:

 

/S/ William C. Denninger

--------------------------------------------------------------------------------

Name:

  William C. Denninger

Title:

 

Senior Vice President,

Finance and Chief Financial Officer

By:

 

/S/ Lawrence W. O’Brien

--------------------------------------------------------------------------------

Name:

  Lawrence W. O’Brien

Title:

  Vice President, Treasurer

FLEET NATIONAL BANK,

individually and as Administrative Agent

By:

 

/S/ Kenneth S. Struglia

--------------------------------------------------------------------------------

Name:

  Kenneth S. Struglia

Title:

  Director

 

HSBC BANK USA, individually and as Co-Documentation Agent

By:

 

/S/ John V. Raleigh

--------------------------------------------------------------------------------

Name:

  John V. Raleigh

Title:

  Vice President

KEYBANK NATIONAL ASSOCIATION,

individually and as Syndication Agent

By:

 

/S/ Suzannah Harris

--------------------------------------------------------------------------------

Name:

  Suzannah Harris

Title:

  Assistant Vice President

MELLON BANK, N.A.

By:  

/S/ Nancy E. Gale

--------------------------------------------------------------------------------

Name:   Nancy E. Gale Title:   First Vice President

WEBSTER BANK, NATIONAL

ASSOCIATION, individually and as

Co-Documentation Agent

By:  

/S/ Andrew R. Worthington

--------------------------------------------------------------------------------

Name:   Andrew R. Worthington Title:   Vice President

THE BANK OF NEW YORK By:  

/S/ Ken Sneider

--------------------------------------------------------------------------------

Name:   Ken Sneider Title:   Vice President

COMERICA BANK By:  

/S/ Stacey V. Judd

--------------------------------------------------------------------------------

Name:   Stacey V. Judd Title:   Assistant Vice President

BANK ONE, NA (Main Office Chicago) By:  

/S/ Michael B. Kelly

--------------------------------------------------------------------------------

Name:   Michael B. Kelly Title:   Associate Director

THE GOVERNOR & COMPANY

OF THE BANK OF IRELAND

By:  

/S/ Jacky Tehan

--------------------------------------------------------------------------------

Name:   Jacky Tehan Title:   Authorized Signatory By:  

/S/ David McGarry

--------------------------------------------------------------------------------

Name:   David McGarry Title:   Authorized Signatory

BRANCH BANKING AND TRUST

COMPANY

By:  

/S/ Stephen J. Wood

--------------------------------------------------------------------------------

Name:   Stephen J. Wood Title:   Vice President

CALYON NEW YORK BRANCH By:  

/S/ James D. A. Gibson

--------------------------------------------------------------------------------

Name:   James D.A. Gibson Title:   Managing Director By:  

/S/ Scott R. Chappelka

--------------------------------------------------------------------------------

Name:   Scott R. Chappelka Title:   Director

Exhibit A

 

FORM OF

[AMENDED AND RESTATED]*/ REVOLVING CREDIT NOTE

 

$                        June 2, 2004

 

FOR VALUE RECEIVED, the undersigned BARNES GROUP INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of [                     
], a[an] [              ] (the “Lender”) at the Administrative Agent’s office at
100 Federal Street, Boston, Massachusetts, 02110:

 

(a) prior to or on the Loan Maturity Date the principal amount of             
DOLLARS ($          ) or, if less, the aggregate unpaid principal amount of
Revolving Credit Loans advanced by the Lender to the Borrower pursuant to the
Amended and Restated Revolving Credit Agreement dated as of June 2, 2004 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
the Borrower, the Lender, the Administrative Agent and other parties thereto;

 

(b) the principal outstanding hereunder from time to time at the times provided
in the Credit Agreement; and

 

(c) interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the maturity
date hereof at the times and at the rate provided in the Credit Agreement.

 

[This Amended and Restated Revolving Credit Note (this “Note”) constitutes the
amendment and restatement in its entirety of the Note, dated as of June 14,
2002, issued by the Borrower to the Lender in the principal amount of $[
                 ] (the “Prior Note”), and is in substitution therefor and an
amendment and replacement thereof. Nothing herein shall be construed to
constitute payment of the Prior Note or to release or terminate any guaranty or
lien, mortgage, pledge or other security entered in favor of the Administrative
Agent, the Lender, or any other Lender under the Credit Agreement.]*/

--------------------------------------------------------------------------------

*/ Bracketed text to be inserted if Note is a replacement of a Prior Note, as
defined herein.

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Revolving Credit Loans set forth on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to any
Revolving Credit Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Lender, but the failure to record, or any error
in so recording, any such amount on any such grid, continuation or other record
shall not limit or otherwise affect the obligation of the Borrower hereunder or
under the Credit Agreement to make payments of principal of and interest on this
Note when due.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery,

 

- 2 -

acceptance, performance, default or enforcement of this Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER CONSENTS AND AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §16.6 OF
THE CREDIT AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 3 -

IN WITNESS WHEREOF, the undersigned has caused this Revolving Credit Note to be
signed in its corporate name and its corporate seal to be impressed thereon by
its duly authorized officer as of the day and year first above written.

 

[Corporate Seal]

 

BARNES GROUP INC. By:  

/s/ William C. Denninger

--------------------------------------------------------------------------------

Name:   William C. Denninger Title:   Senior Vice President, Finance and Chief
Financial Officer By:  

/s/ Lawrence W. O’Brien

--------------------------------------------------------------------------------

Name:   Lawrence W. O’Brien Title:   Vice President, Treasurer

Date

--------------------------------------------------------------------------------

 

Amount

of Loan

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Balance of

Principal

Unpaid

--------------------------------------------------------------------------------

  

Notation

Made By:

--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF Loan Request

 

                         ,             

 

Fleet National Bank,

as Administrative Agent

100 Federal Street

Boston, Massachusetts 02110

 

Re:    [Loan] [Conversion] [Continuation] Request under Amended and Restated
Revolving Credit Agreement, dated as of June 2, 2004

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of June 2, 2004 (as the same may be amended and in effect
from time to time, the “Credit Agreement”), by and among Barnes Group Inc. (the
“Borrower”), Fleet National Bank and the other lending institutions referred to
therein as Lenders (collectively, the “Lenders”), Fleet National Bank, as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders party thereto, with KeyBank National Association, as syndication agent
(the “Syndication Agent”) and HSBC Bank USA and Webster Bank, National
Association, as co-documentation agents (the “Documentation Agents”).
Capitalized terms which are used herein without definition and which are defined
in the Credit Agreement shall have the same meanings herein as in the Credit
Agreement.

 

Pursuant to §2.6 of the Credit Agreement, the undersigned Borrower hereby
requests that a Revolving Credit Loan consisting of a [Base Rate Loan in the
principal amount of $             ][LIBOR Rate Loan in the principal amount of
$             with an Interest Period of [1] [2] [3] [6] months] be made on
                          , 20    .

 

[Pursuant to §2.7 of the Credit Agreement, the undersigned Borrower hereby
requests that the Revolving Credit Loans in the amount of $             which
are currently [Base Rate][LIBOR Rate] Loans be [converted to] [continued as]
[Base Rate Loans] [LIBOR Rate Loans with an Interest Period of [1] [2] [3] [6]
months] on                           , 20    .]

 

The undersigned Borrower understands that this request is irrevocable and
binding on the Borrower and obligates the Borrower to accept the requested
Revolving Credit Loan on such date. This Loan Request constitutes a
certification that the conditions precedent set forth in §12 of the Credit
Agreement to the making of the Revolving Credit Loans requested hereby have been
satisfied as of the date hereof.

The undersigned Borrower hereby certifies (a) that the aggregate outstanding
principal amount of the Revolving Credit Loans plus the Maximum Drawing Amount
plus all Unpaid Reimbursement Obligations on today’s date is less than the Total
Commitment after giving effect to this Loan Request, (b) that the proceeds of
the requested Revolving Credit Loan will be used in accordance with the
provisions of the Credit Agreement, (c) that each of the representations and
warranties contained in the Credit Agreement or in any document or instrument
delivered pursuant to or in connection therewith was true as of the date as of
which it was made and is true at and as of the date hereof (except to the extent
of changes resulting from transactions contemplated or permitted by the Credit
Agreement and changes occurring in the ordinary course of business that singly
or in the aggregate do not have a Material Adverse Effect, and to the extent
that such representations and warranties related expressly to an earlier date)
and (d) that no Default or Event of Default has occurred and is continuing.

 

Very truly yours,

BARNES GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Exhibit C

 

FORM OF

COMPLIANCE CERTIFICATE

 

                         , 20    

 

Fleet National Bank, as Administrative Agent

and the Lenders referred to below

100 Federal Street

Boston, Massachusetts 02110

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of June 2, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Barnes Group
Inc., a Delaware corporation (the “Borrower”), Fleet National Bank and the other
lending institutions listed on Schedule 1 thereto (the “Lenders”) and Fleet
National Bank, as administrative agent (the “Administrative Agent”) for itself
and the Lenders, with KeyBank National Association, as syndication agent (the
“Syndication Agent”) and HSBC Bank USA and Webster Bank, National Association,
as co-documentation agents (the “Documentation Agents”). Capitalized terms used
herein without definition shall have the same meanings herein as in the Credit
Agreement.

 

This is a certificate delivered pursuant to §8.4(c) of the Credit Agreement for
purposes of evidencing compliance with the financial covenants provided for in
§10 of the Credit Agreement. This certificate has been duly executed by the
principal financial or accounting officer of the Borrower.

 

To the best of the knowledge and belief of the undersigned: (a) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true in all material respects as of the date hereof, with the
same effect as if made at and as of the date hereof (except to the extent of any
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate expressly to an earlier date); (b)
attached hereto as Appendix 1 and set forth in reasonable detail are
computations evidencing compliance with the covenants contained in §10 of the
Credit Agreement as of the date and for the applicable period to which the
financial statements delivered herewith relate; (c) the information

furnished in the calculations attached hereto was true, accurate, correct, and
complete in all material respects as of the last day of such period and for such
applicable period, as the case may be, subject to normal year end adjustments;
(d) as of the date hereof, no Default or Event of Default has occurred or is
continuing and (e) the annual financial statements delivered to the Lenders and
the Administrative Agent herewith as required by §8.4 of the Credit Agreement
were prepared in accordance with generally accepted accounting principles
(except for the absence of footnotes required by generally accepted accounting
principles) and fairly represents the financial position of the Borrower as of
the date thereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 2 -

IN WITNESS WHEREOF, the undersigned has executed this certificate as an
instrument under seal as of the date first written above.

 

 

BARNES GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Appendix 1

 

COMPLIANCE CERTIFICATE

 

BARNES GROUP INC.

 

A. Interest Coverage

 

1. Consolidated EBITDA:

 

(A )   Consolidated Net Income of the Borrower, its Subsidiaries and, without
duplication, the Acquired Businesses (excluding, without duplication, (1)
extraordinary gains and losses in accordance with GAAP, (2) gains and losses in
connection with asset dispositions whether or not constituting extraordinary
gains and losses, and (3) gains or losses on discontinued operations for the
four (4) consecutive fiscal quarters ended on such date   
$                             (B )   Consolidated Cash Interest Expense of the
Borrower, its Subsidiaries and, without duplication, the Acquired Businesses for
such period    $                             (C )   To the extent deducted in
computing such Consolidated Net Income of the Borrower, its Subsidiaries and,
without duplication, the Acquired Businesses, for such period:            (i)
Income taxes    $                                   (ii) Depreciation   
$                                   (iii) Amortization   
$                                   Sum of Items (i) through (iii)   
$                             Consolidated EBITDA (Sum of Items (A) through
(C))    $                            

2. Consolidated Cash Interest Expense for the four (4) consecutive fiscal
quarters then ending:

 

Consolidated Cash Interest Expense

  $                            

 

3. Consolidated EBITDA to Consolidated Cash Interest Expense Ratio (Ratio of
Item 1 to Item 2)

 

             :             

 

4. Consolidated EBITDA to Consolidated Cash Interest Expense Ratio (Interest
Coverage) under Section 10.1 of the Credit Agreement during the period shall not
be less than the applicable ratio set forth in the table below

 

For the Four Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

6/30/2004 — 3/31/2006

   4.25:1

6/30/2006 — Thereafter

   4.50:1

B. Leverage Ratio

 

1. Consolidated Total Debt as at such date:

 

(A)   With respect to the Borrower and its Subsidiaries, without duplication,
the aggregate amount of Indebtedness of the Borrower and its Subsidiaries, on a
consolidated basis, outstanding on such date for the borrowed money or the
deferred purchase price of property including, without limitation, in respect of
any Synthetic Leases or Capitalized Leases    $
                                     (B)   With respect to the Borrower and its
Subsidiaries, without duplication, Indebtedness of the type referred to in
clause (A) of another Person (not including the Borrower or its Subsidiaries)
guaranteed by the Borrower or any of its Subsidiaries    $
                                         Consolidated Total Debt    $
                                    

 

2. Consolidated EBITDA for the four (4) consecutive fiscal quarters then ending:

 

Consolidated EBITDA (See Item 1 of Interest Coverage above)

  $                                                

 

3. Consolidated Total Debt to Consolidated EBITDA Ratio (Ratio of Item 1 to Item
2)

 

             :             

 

4. Consolidated Total Debt to Consolidated EBITDA Ratio (Leverage Ratio) under
Section 10.2 of the Credit Agreement during the period shall not be more than
the applicable ratio set forth in the table below:

 

For the Four Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

6/30/2004 — 3/31/2008

   3.25:1

6/30/2008 - Thereafter

   2.75:1

C. Consolidated Net Worth

 

1. Consolidated Net Worth:

 

The Borrower has not permitted Consolidated Net Worth at any time to be less
than $260,000,000 plus 50% of the Borrower’s Consolidated Net Income for each
fiscal year beginning after December 31, 2003 (but without deduction for any
fiscal year in which Consolidated Net Income is a negative amount), with the
annual adjustments to be applicable as of December 31, 2004 and as of the end of
each subsequent fiscal year.

Exhibit D

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Dated as of                  , 20    

 

Reference is made to the AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of June 2, 2004 (as from time to time amended and in effect, the “Credit
Agreement”), by and among BARNES GROUP INC., a Delaware corporation (the
“Borrower”), FLEET NATIONAL BANK, a national banking association, and the other
lending institutions listed therein (collectively, the “Lenders”), FLEET
NATIONAL BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the Lenders, with KeyBank National Association, as
syndication agent (the “Syndication Agent”) and HSBC BANK USA and WEBSTER BANK,
NATIONAL ASSOCIATION, as co-documentation agents (the “Documentation Agents”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

             (the “Assignor”) and              (the “Assignee”) hereby agree as
follows:

 

1. Assignment. Subject to the terms and conditions of this Assignment and
Acceptance, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes without recourse to the Assignor, a
$             interest in and to the rights, benefits, indemnities and
obligations of the Assignor under the Credit Agreement equal to             % in
respect of the Total Commitment immediately prior to the Effective Date (as
hereinafter defined).

 

2. Assignor’s Representations. The Assignor (i) represents and warrants that (A)
it is legally authorized to enter into this Assignment and Acceptance, (B) as of
the date hereof, its Commitment is $            , its Commitment Percentage is
            %, the aggregate outstanding principal balance of its Revolving
Credit Loans equals $            , the aggregate amount of its Letter of Credit
Participations equals $             (in each case after giving effect to the
assignment contemplated hereby but without giving effect to any contemplated
assignments which have not yet become effective), and (C) immediately after
giving effect to all assignments which have not yet become effective, the
Assignor’s Commitment Percentage will be sufficient to give effect to this
Assignment and Acceptance, (ii) makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any of the other Loan

Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto or the attachment,
perfection or priority of any security interest or mortgage, other than that it
is the legal and beneficial owner of the interest being assigned by it hereunder
free and clear of any claim or encumbrance; (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or any of its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower or any of its Subsidiaries or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
its obligations under the Credit Agreement or any of the other Loan Documents or
any other instrument or document delivered or executed pursuant thereto; and
(iv) attaches hereto the Revolving Credit Note delivered to it under the Credit
Agreement.

 

The Assignor requests that the Borrower exchange the Assignor’s Revolving Credit
Note for new Revolving Credit Notes payable to the Assignor and the Assignee as
follows:

 

Notes Payable to

the Order of:

--------------------------------------------------------------------------------

 

Amount of Revolving

Credit Note:            

--------------------------------------------------------------------------------

Assignor

  $                     

Assignee

  $                     

 

3. Assignee’s Representations. The Assignee (i) represents and warrants that (A)
it is duly and legally authorized to enter into this Assignment and Acceptance,
(B) the execution, delivery and performance of this Assignment and Acceptance do
not conflict with any provision of law or of the charter or by-laws of the
Assignee, or of any agreement binding on the Assignee, (C) all acts, conditions
and things required to be done and performed and to have occurred prior to the
execution, delivery and performance of this Assignment and Acceptance, and to
render the same the legal, valid and binding obligation of the Assignee,
enforceable against it in accordance with its terms, have been done and
performed and have occurred in due and strict compliance with all applicable
laws; (ii) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to §7.4 and §8.4 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (iii) agrees that it will, independently and

 

-2-

without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) represents and warrants that it is an Eligible
Assignee; (v) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) acknowledges that it has
made arrangements with the Assignor satisfactory to the Assignee with respect to
its pro rata share of Letter of Credit Fees in respect of outstanding Letters of
Credit.

 

4. Effective Date. The effective date for this Assignment and Acceptance shall
be                  , 20     (the “Effective Date”). Following the execution of
this Assignment and Acceptance and the consent of the Borrower hereto having
been obtained, each party hereto shall deliver its duly executed counterpart
hereof to the Administrative Agent for acceptance by the Administrative Agent
and recording in the Register by the Administrative Agent. Schedule 1 to the
Credit Agreement shall thereupon be replaced as of the Effective Date by the
Schedule 1 annexed hereto.

 

5. Rights Under Credit Agreement. Upon such acceptance and recording, from and
after the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder, and (ii) the Assignor shall,
with respect to that portion of its interest under the Credit Agreement assigned
hereunder, relinquish its rights and be released from its obligations under the
Credit Agreement; provided, however, that the Assignor shall retain its rights
to be indemnified pursuant to §16.3 of the Credit Agreement with respect to any
claims or actions arising prior to the Effective Date.

 

6. Payments. Upon such acceptance of this Assignment and Acceptance by the Agent
and such recording, from and after the Effective Date, the Administrative Agent
shall make all payments in respect of the rights and interests assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and the Assignee shall make any appropriate adjustments
in payments for periods prior to the Effective Date by the Administrative Agent
or with respect to the making of this assignment directly between themselves.

 

-3-

7. Governing Law. THIS ASSIGNMENT AND ACCEPTANCE SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

 

8. Counterparts. This Assignment and Acceptance may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-4-

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

[THE ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[THE ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

CONSENTED TO:

BARNES GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

FLEET NATIONAL BANK,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Exhibit E

 

FORM OF

GUARANTY

 

GUARANTY, dated as of                      , 20    , by [            ], a[an]
[            ] (the “Guarantor”) in favor of (i) FLEET NATIONAL BANK, a national
banking association, as administrative agent (hereinafter, in such capacity, the
“Administrative Agent”) for itself and the other lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become parties to an
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of June 2, 2004 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
Barnes Group Inc., a Delaware corporation (the “Company”), the Lenders, and the
Administrative Agent, with KeyBank National Association, as syndication agent
(the “Syndication Agent”) and HSBC Bank USA and Webster Bank, National
Association, as co-documentation agents (the “Documentation Agents”) and (ii)
each of the Lenders.

 

WHEREAS, the Company and the Guarantor are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;

 

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Company by the Lenders pursuant to
the Credit Agreement (which benefits are hereby acknowledged); and

 

WHEREAS, the Guarantor wishes to guaranty the Company’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;

 

NOW, THEREFORE, the Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:

 

1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

 

2. Guaranty of Payment and Performance. The Guarantor hereby guarantees to the
Lenders and the Administrative Agent the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Federal

Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code. This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of all of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Administrative Agent or any Lender first attempt
to collect any of the Obligations from the Company or resort to any collateral
security or other means of obtaining payment. Should the Company default in the
payment or performance of any of the Obligations, the obligations of the
Guarantor hereunder with respect to such Obligations in default shall, upon
demand by the Administrative Agent, become immediately due and payable to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, without demand or notice of any nature, all of which are expressly waived
by the Guarantor. Payments by the Guarantor hereunder may be required by the
Administrative Agent on any number of occasions. All payments by the Guarantor
hereunder shall be made to the Administrative Agent, in the manner and at the
place of payment specified therefor in the Credit Agreement, for the account of
the Lenders and the Administrative Agent.

 

3. Guarantor’s Agreement to Pay Enforcement Costs, etc. The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to the
Administrative Agent, on demand, all costs and expenses (including court costs
and legal expenses) incurred or expended by the Administrative Agent or any
Lender in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in the Credit
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 

4. Waivers by Guarantor; Bank’s Freedom to Act. The Guarantor agrees that the
Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. The Guarantor waives
promptness, diligences, presentment, demand, protest, notice of acceptance,
notice of any Obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Company or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
the Guarantor agrees to the provisions of any instrument evidencing, securing or
otherwise executed in connection with

 

-2-

any Obligation and agrees that the obligations of the Guarantor hereunder shall
not be released or discharged, in whole or in part, or otherwise affected by (i)
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against the Company or any other entity
or other person primarily or secondarily liable with respect to any of the
Obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any Obligation; (iii) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of the Credit Agreement, the Notes, the other Loan Documents
or any other agreement evidencing, securing or otherwise executed in connection
with any of the Obligations, (iv) the addition, substitution or release of any
entity or other person primarily or secondarily liable for any Obligation; (v)
the adequacy of any rights which the Administrative Agent or any Lender may have
against any collateral security or other means of obtaining repayment of any of
the Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Administrative Agent or any Lender might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a release or discharge of the Guarantor, all of which may
be done without notice to the Guarantor. To the fullest extent permitted by law,
the Guarantor hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent the Administrative Agent or any Lender from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against the Guarantor before or after the
Administrative Agent’s or such Lender’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Administrative Agent or any Lender.

 

5. Unenforceability of Obligations Against Company. If for any reason the
Company has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Company by reason of the Company’s insolvency, bankruptcy or reorganization
or by other operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal obligor on all such Obligations. In the
event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Company, or for
any other reason, all such amounts

 

-3-

otherwise subject to acceleration under the terms of the Credit Agreement, the
Note, the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any Obligation shall be immediately due
and payable by the Guarantor.

 

6. Subrogation; Subordination.

 

6.1 Waiver of Rights Against Company. Until the final payment and performance in
full of all of the Obligations, the Guarantor shall not exercise and hereby
waives any rights against the Company arising as a result of payment by the
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Administrative Agent or any Lender in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature; the
Guarantor will not claim any setoff, recoupment or counterclaim against the
Company in respect of any liability of the Guarantor to the Company; and the
Guarantor waives any benefit of and any right to participate in any collateral
security which may be held by the Administrative Agent or any Lender.

 

6.2 Subordination. The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. The Guarantor agrees that, after the occurrence
of any default in the payment or performance of any of the Obligations, the
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Company to the Guarantor until all of the Obligations shall
have been paid in full. If, notwithstanding the foregoing sentence, the
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still outstanding, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Lenders and
the Administrative Agent and be paid over to the Administrative Agent, for the
benefit of the Lenders and the Administrative Agent, on account of the
Obligations without affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

 

6.3 Provisions Supplemental. The provisions of this §6 shall be supplemental to
and not in derogation of any rights and remedies of the Lenders and the
Administrative Agent under any separate subordination agreement which the
Administrative Agent may at any time and from time to time enter into with the
Guarantor for the benefit of the Lenders and the Administrative Agent.

 

-4-

7. Setoff. Regardless of the adequacy of any collateral security or other means
of obtaining payment of any of the Obligations, each of the Administrative Agent
and the Lenders is hereby authorized at any time and from time to time, without
notice to the Guarantor (any such notice being expressly waived by the
Guarantor) and to the fullest extent permitted by law, to set off and apply such
deposits and other sums against the obligations of the Guarantor under this
Guaranty, whether or not the Administrative Agent or such Lender shall have made
any demand under this Guaranty and although such obligations may be contingent
or unmatured.

 

8. Further Assurances. The Guarantor agrees that it will from time to time, at
the request of the Administrative Agent, do all such things and execute all such
documents as the Administrative Agent may consider necessary or desirable to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Lenders and the Administrative Agent hereunder. The Guarantor
acknowledges and confirms that the Guarantor itself has established its own
adequate means of obtaining from the Company on a continuing basis all
information desired by the Guarantor concerning the financial condition of the
Company and that the Guarantor will look to the Company and not to the
Administrative Agent or any Lender in order for the Guarantor to keep adequately
informed of changes in the Company’s financial condition.

 

9. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Administrative Agent is given written notice of the Guarantor’s
intention to discontinue this Guaranty, notwithstanding any intermediate or
temporary payment or settlement of the whole or any part of the Obligations. No
such notice shall be effective unless received and acknowledged by an officer of
the Administrative Agent at the address of the Administrative Agent for notices
set forth in §16.6 of the Credit Agreement. No such notice shall affect any
rights of the Administrative Agent or any Lender hereunder, including without
limitation the rights set forth in §§4 and 6, with respect to any Obligations
incurred or accrued prior to the receipt of such notice or any Obligations
incurred or accrued pursuant to any contract or commitment in existence prior to
such receipt. This Guaranty shall continue to be effective or be reinstated,
notwithstanding any such notice, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Company, or otherwise, all as though such
payment had not been made or value received.

 

-5-

10. Successors and Assigns. This Guaranty shall be binding upon the Guarantor,
its successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing sentence, each Lender may
assign or otherwise transfer the Credit Agreement, the Note, the other Loan
Documents or any other agreement or note held by it evidencing, securing or
otherwise executed in connection with the Obligations, or sell participations in
any interest therein, to any other entity or other person, and such other entity
or other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to such Lender herein, all in accordance with
§15 of the Credit Agreement. The Guarantor may not assign any of its obligations
hereunder. Notwithstanding the foregoing, the Guarantor may assign its
Obligations to the surviving entity in its merger with another domestic
Subsidiary in accordance with §9.5 of the Credit Agreement, provided that no
Event of Default exists and is continuing under the Credit Agreement.

 

11. Joinder Agreement and Affirmation. To the extent requested by the
Administrative Agent, the Guarantor will cause each Subsidiary (excluding any
foreign Subsidiaries) assigned any of the Guarantor’s Obligations in accordance
with §10, to execute and deliver to the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, (a) a Joinder Agreement and
Affirmation in the form of Exhibit A attached hereto, and (b) any other
instruments and documents as the Administrative Agent may reasonably require,
together with legal opinions in form and substance reasonably satisfactory to
the Administrative Agent to be delivered to the Administrative Agent and the
Lenders opining as to authorization, validity and enforceability of such
Guaranty.

 

12. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the consent of the Required Lenders. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

13. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case of telegraphic or telexed notice, when
transmitted, answer back received,

 

-6-

addressed as follows: if to the Guarantor, at the address set forth beneath its
signature hereto, and if to the Administrative Agent, at the address for notices
to the Administrative Agent set forth in §16.6 of the Credit Agreement, or at
such address as either party may designate in writing to the other.

 

14. Governing Law; Consent to Jurisdiction. THIS GUARANTY SHALL, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. The Guarantor agrees that any suit
for the enforcement of this Guaranty may be brought in the courts of the State
of New York or any federal court sitting therein and consents to the
nonexclusive jurisdiction of such court and to service of process in any such
suit being made upon the Guarantor by mail at the address specified by reference
in §13. The Guarantor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit was
brought in an inconvenient court.

 

15. Waiver of Jury Trial. THE GUARANTOR AND EACH OF THE BENEFICIARIES HEREBY
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, the Guarantor hereby waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Guarantor (i) certifies that neither the
Administrative Agent or any Lender nor any representative, agent or attorney of
the Administrative Agent or any Lender has represented, expressly or otherwise,
that the Administrative Agent or any Lender would not, in the event of
litigation, seek to enforce the foregoing waivers and (ii) acknowledges that, in
entering into the Credit Agreement and the other Loan Documents to which the
Administrative Agent or any Lender is a party, the Administrative Agent and the
Lenders are relying upon, among other things, the waivers and certifications
contained in this §15.

 

16. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining

 

-7-

provisions. Captions are for the ease of reference only and shall not affect the
meaning of the relevant provisions. The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 8 -

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

[SUBSIDIARY]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address:

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Telex:

 

 

--------------------------------------------------------------------------------

Exhibit A

 

FORM OF

JOINDER AGREEMENT AND AFFIRMATION

 

This Joinder Agreement and Affirmation (this “Joinder Agreement”) is executed
and delivered as of                          , 20    , by [NEW SUBSIDIARY], a
             corporation (the “New Subsidiary”), pursuant to §11 of the
Guaranty, dated as of                          , 20    , as amended (as so
amended, and as may be further amended and in effect from time to time, the
“Guaranty”), by              in favor of FLEET NATIONAL BANK, a national banking
association, as Administrative Agent for itself and the other Lenders which are
or may become parties to an Amended and Restated Revolving Credit Agreement,
dated as of June 2, 2004 (as amended and in effect from time to time, the
“Credit Agreement”), by and among Barnes Group Inc., a Delaware corporation, the
Lenders, and the Administrative Agent, with KeyBank National Association, as
syndication agent (the “Syndication  Agent”) and HSBC Bank USA and Webster Bank,
National Association, as co-documentation agents (the “Documentation Agents”)
and (ii) each of the Lenders. All capitalized terms used in this Joinder
Agreement and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.

 

§1. Joinder to Guaranty. The New Subsidiary hereby agrees to become a guarantor
of the full and punctual payment when due (whether at stated maturity, by
required pre-payment, by acceleration or otherwise), as well as the performance,
of all the Obligations and, by executing and delivering this Joinder Agreement,
does hereby join and become a party to the Guaranty as a “Guarantor” (as defined
in the Guaranty), assuming all of the obligations and liabilities of a
“Guarantor” (as defined in the Guaranty) thereunder. The New Subsidiary hereby
agrees to comply with, and be bound by, all of the terms and conditions of the
Guaranty in all respects as an original guarantor thereunder, as if the New
Subsidiary was an original signatory thereto, including without limitation,
guaranteeing all Obligations arising or incurred after the Closing Date.

 

§2. Effectiveness. This Joinder Agreement shall become effective upon the
receipt by the Administrative Agent of facsimile copies of original counterparts
(to be followed promptly by original counterparts) or original counterparts of
this Joinder Agreement, duly authorized, executed and delivered by the New
Subsidiary.

§3. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

§4. Representations and Covenants. The New Subsidiary hereby represents and
warrants to the Administrative Agent and each of the Lenders that its chief
executive office and principal place of business is at the location set forth
beneath its signature hereto.

 

§5. Miscellaneous. The undersigned agrees that this Joinder Agreement shall be
deemed to be, and is hereby made a part of the applicable Loan Documents as if
set forth therein in full. This Joinder Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed as of the date first written above.

 

[NEW SUBSIDIARY] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Telex:  

 

--------------------------------------------------------------------------------

 

Agreed and Accepted to as of this     

day of              , 20     :

 

FLEET NATIONAL BANK By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

Exhibit F

 

FORM OF

INSTRUMENT OF ACCESSION

 

Dated as of                      , 20    

 

Reference is hereby made to the AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of June 2, 2004 (as heretofore and from time to time amended and in
effect, the “Credit Agreement”), by and among BARNES GROUP INC., a Delaware
corporation (the “Borrower”), FLEET NATIONAL BANK, a national banking
association, and the other lending institutions listed on Schedule 1 thereto
(the “Lenders”), and FLEET NATIONAL BANK, as administrative agent for itself and
the Lenders (the “Administrative Agent”), with KEYBANK NATIONAL ASSOCIATION, as
syndication agent (the “Syndication Agent”) and HSBC BANK USA and WEBSTER BANK,
NATIONAL ASSOCIATION, as co-documentation agents (the “Documentation Agents”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

Pursuant to the terms of §2.3.1 and §15.9 of the Credit Agreement, the Borrower,
the Administrative Agent and              (the “Acceding Bank”) hereby agree as
follows:

 

1. Subject to the terms and conditions of this Instrument of Accession, the
Acceding Bank hereby agrees to assume, without recourse to the Lenders or the
Administrative Agent, on the Effective Date (as defined below), a Commitment of
$             in accordance with the terms and conditions set forth in the
Credit Agreement. Upon such assumption, the Total Commitment shall be
automatically increased by the amount of such assumption. The Acceding Bank
hereby agrees to be bound by, and hereby requests the agreement of the Borrower
and the Administrative Agent that such Acceding Bank shall be entitled to the
benefits of, all of the terms, conditions and provisions of the Credit Agreement
as if such Acceding Bank had been one of the lending institutions originally
executing the Credit Agreement as a “Lender”; provided that nothing herein shall
be construed as making any Acceding Bank liable to the Borrower or the other
Lenders in respect of any acts or omissions of any party to the Credit Agreement
or in respect of any other event occurring prior to the Effective Date (as
defined below) of this Instrument of Accession.

2. The Acceding Bank (a) represents and warrants that (i) it is duly and legally
authorized to enter into this Instrument of Accession, (ii) the execution,
delivery and performance of this Instrument of Accession do not conflict with
any provision of law or of the charter or by-laws of such Acceding Bank, or of
any agreement binding on such Acceding Bank, (iii) all acts, conditions and
things required to be done and performed and to have occurred prior to the
execution, delivery and performance of this Instrument of Accession, and to
render the same the legal, valid and binding obligation of such Acceding Bank,
enforceable against it in accordance with its terms, have been done and
performed and have occurred in due and strict compliance with all applicable
laws; (b) confirms that it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to §7.4
and §8.4 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Instrument of Accession; (c) agrees that it will, independently and without
reliance upon the Lenders or the Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (f) acknowledges that it has
made arrangements with the Administrative Agent satisfactory to the Acceding
Bank with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.

 

3. The Acceding Bank hereby requests that the Borrower issue a new Revolving
Credit Note payable to the order of              in the principal amount of
$            . In the event that any Acceding Bank is also a Lender party to the
Credit Agreement immediately prior to the Effective Date of this Instrument of
Accession, such Acceding Bank agrees to deliver to the Borrower, as soon as
reasonably practicable after the Effective Date (as defined below), the prior
Revolving Credit Note held by it prior to the issuance of the new Revolving
Credit Note, marked “Cancelled”.

 

4. The effective date for this Instrument of Accession shall be             
    , 20     (the “Effective Date”). Following the execution of this Instrument
of Accession by the Borrower and the Acceding Bank, it will be delivered to the
Administrative Agent for acceptance. Upon acceptance by the Administrative
Agent, Schedule 1 to the Credit Agreement shall thereupon be replaced as of the
Effective Date by the Schedule 1 annexed hereto. The Administrative Agent shall
thereafter notify the other Lenders of the revised Schedule 1 and the
arrangements proposed to ensure that the outstanding amount of the Loans made by
each Lender will correspond to its respective Commitment Percentage after giving
effect to the accession contemplated hereby.

 

-2-

5. Upon such acceptance, from and after the Effective Date, the Borrower shall
make all payments in respect of each Acceding Bank’s Commitment (including
payments of principal, interest, fees and other amounts) to the Administrative
Agent for the account of such Acceding Bank.

 

6. THIS INSTRUMENT OF ACCESSION SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

7. This Instrument of Accession may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-3-

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Instrument of Accession to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

BARNES GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

FLEET NATIONAL BANK, in its

capacity as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [THE ACCEDING BANK] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    